--------------------------------------------------------------------------------

 

 

MNP PETROLEUM CORP.

and

STICHTING VB VAGOBEL

  PRIVATE PLACEMENT AGREEMENT   November 29, 2014  

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 1 INTERPRETATION 1 1.1 Defined Terms. 1 1.2 Headings, etc. 1 1.3 Gender
and Number. 1 1.4 Currency 1 1.5 Numerical Expressions. 1 1.6 Certain Phrases. 1
1.7 Statutory References. 2 1.8 Schedules 2       ARTICLE 2 ISSUE AND SALE OF
THE SECURITIES 2 2.1 Purchase and Sale. 2 2.2 Closing 4       ARTICLE 3 THE
SHAREHOLDER MEETING 4 3.1 Shareholder Meeting. 4       ARTICLE 4 REPRESENTATIONS
AND WARRANTIES OF THE CORPORATION 6 4.1 Representations and Warranties of the
Corporation. 6       ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 6
5.1 Representations and Warranties of the Purchaser. 6       ARTICLE 6 COVENANTS
OF THE PARTIES 6 6.1 Actions to Satisfy Closing Conditions 6 6.2 Filings and
Authorizations. 7 6.3 Additional Covenants. 7 6.4 Notice of Untrue
Representation or Warranty. 8       ARTICLE 7 CONDITIONS OF CLOSING 8 7.1
Conditions for the Benefit of the Purchaser. 8 7.2 Conditions for the Benefit of
the Corporation. 8       ARTICLE 8 CLOSING 8 8.1 Date, Time and Place of
Closing. 8 8.2 Closing Procedures. 9       ARTICLE 9 TERMINATION 9 9.1
Termination Rights. 9       ARTICLE 10 CORPORATE GOVERNANCE RIGHTS 10 10.1
Corporate Governance Rights 10       ARTICLE 11 INDEMNIFICATION 11 11.1
Survival. 11 11.2 No Effect of Knowledge. 11


--------------------------------------------------------------------------------

- ii -

11.3 Indemnification in Favour of the Purchaser. 11 11.4 Indemnification in
Favour of the Corporation. 12       ARTICLE 12 ARBITRATION 12 12.1 Settling
Disputes. 12 12.2 Arbitration 12       ARTICLE 13 MISCELLANEOUS 13 13.1 Notice
13 13.2 Time of the Essence. 14 13.3 Announcements. 14 13.4 Third Party
Beneficiaries. 14 13.5 No Agency or Partnership. 15 13.6 Expenses 15 13.7
Amendments. 15 13.8 Waiver 15 13.9 Entire Agreement. 15 13.10 Successors and
Assigns. 16 13.11 Further Assurances. 16 13.12 Severability. 16 13.13 Governing
Law. 16 13.14 Counterparts 16 13.15 Non-Merger. 17

SCHEDULES

Schedule A Defined Terms Schedule B-1 Form of Initial Warrant Schedule B-2 Form
of Second Warrant Schedule B-3 Form of Interest Warrant Schedule B-4 Form of
First Debenture Schedule B-5 Form of Second Debenture Schedule C Representations
and Warranties of the Corporation Schedule D Representations and Warranties of
the Purchaser Schedule E Conditions for the Benefit of the Purchaser Schedule F
Conditions for the Benefit of the Corporation


--------------------------------------------------------------------------------

PRIVATE PLACEMENT AGREEMENT

Private Placement Agreement dated November 29, 2014 among MNP Petroleum Corp.
(the “Corporation”) and Stichting VB Vagobel (the “Purchaser”).

ARTICLE 1
INTERPRETATION

1.1 Defined Terms.

       Capitalized terms used in this Agreement and not otherwise defined have
the meanings given to them in Schedule A, unless there is something in the
subject matter or context inconsistent therewith.

1.2 Headings, etc.

       The provision of a Table of Contents, the division of this Agreement into
Articles and Sections and the insertion of headings are for convenient reference
only and do not affect its interpretation.

1.3 Gender and Number.

       Any reference in this Agreement to gender includes all genders. Words
importing the singular number only include the plural and vice versa.

1.4 Currency.

       All references in this Agreement to dollars or to “$” are expressed in
the currency of the United States of America unless otherwise specifically
indicated.

1.5 Numerical Expressions.

       Numerical expressions in this Agreement follow the international
convention whereby a comma (,) separates the thousands and a full stop (.)
separates the decimals.

1.6 Certain Phrases.

       In this Agreement, (i) the words “including”, “includes” and “include”
mean “including (or includes or include) without limitation”, and (ii) the words
“the aggregate of”, “the total of”, “the sum of”, or a phrase of similar meaning
means “the aggregate (or total or sum), without duplication, of”. The
expressions “Article”, “Section” and other subdivision followed by a number mean
and refer to the specified Article, Section or other subdivision of the
Agreement. In the computation of periods of time from a specified date to a
later specified date, unless otherwise expressly stated, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.

--------------------------------------------------------------------------------

- 2 -

1.7 Statutory References.

       Except as otherwise provided in this Agreement, any reference in this
Agreement to a statute refers to such statute and all rules and regulations made
under it as they may have been or may from time to time be amended, re-enacted
or superseded.

1.8 Schedules.

       The schedules attached to this Agreement form an integral part of it for
all purposes.

ARTICLE 2 
ISSUE AND SALE OF THE SECURITIES

2.1 Purchase and Sale.

(1) Subject to the terms and conditions of this Agreement, the Corporation
agrees to sell, and the Purchaser agrees to purchase, the following securities
(collectively, the “Securities”):

  (a)

on the Effective Date:

          (i)

43,000,000 common shares in the capital of the Corporation (the “Initial
Shares”) at a purchase price of $0.15 per Initial Share for an aggregate
purchase price of $6,450,000 (the “Initial Share Purchase Price”), and

          (ii)

For no additional consideration, two non-transferable common share purchase
warrants. The first of these non-transferable common share purchase warrants
(the “Initial Warrant”) will provide that the Purchaser shall purchase, on the
fifth Business Day (the “Warrant Exercise Date”) following the date (the
“Shareholder Approval Date”) upon which the Shareholder Resolution is approved
by the Shareholders of the Corporation, an additional 23,717,633 common shares
in the capital of the Corporation (the “Initial Warrant Shares”) at an exercise
price of $0.20 per Initial Warrant Share for aggregate proceeds of $4,743,527
(the “Initial Warrant Exercise Price”). The second of these non- transferable
common share purchase warrants (the “Second Warrant”) will provide that the
Purchaser shall purchase, on the Warrant Exercise Date, an additional 5,771,130
common shares in the capital of the Corporation (the “Second Warrant Shares”) at
an exercise price of $0.15 per Second Warrant Share for aggregate proceeds of
$865,669 (the “Second Warrant Exercise Price”);


--------------------------------------------------------------------------------

- 3 -

  (b)

on the Warrant Exercise Date (which may also be referred to as the “First
Debenture Date”):

          (i)

one non-transferable convertible debenture (the “First Debenture”) in the amount
of $25,000,000 (the “First Debenture Principal Amount”) and

          (ii)

one non-transferable common share purchase warrant (the “Interest Warrant”)
pursuant to which the Purchaser shall purchase, on each “Interest Payment Date”
(as hereinafter defined) such number of common shares in the capital of the
Corporation (each an “Interest Warrant Share”) as is equal to the amount of
interest payable in “Interest Shares” (as contemplated by the terms of each of
the First Debenture and the Second Debenture) payable on that Interest Payment
Date, at an exercise price of $0.70 per Interest Warrant Share; and

        (c)

on the four-month anniversary (the “Second Debenture Date”) of the Shareholder
Approval Date, one non-transferable convertible debenture (the “Second
Debenture”) in the principal amount of $25,000,000 (the “Second Debenture
Principal Amount”)

(the First Debenture and the Second Debenture may hereinafter be collectively
referred to as the “Debentures”).

(2) The purchase price for the First Debenture and the Interest Warrant will be
equal to 100% of the principal amount of the First Debenture (the “First
Debenture Purchase Price”) and the purchase price for the Second Debenture will
be equal to 100% of the principal amount thereof (the “Second Debenture Purchase
Price”).

(3) The Initial Warrant shall be substantially in the form attached hereto as
Schedule B-1.

(4) The Second Warrant shall be substantially in the form attached hereto as
Schedule B-2.

(5) The Interest Warrant shall be substantially in the form attached hereto as
Schedule B-3.

(6) The First Debenture shall be substantially in the form attached hereto as
Schedule B-4.

--------------------------------------------------------------------------------

- 4 -

(7) The Second Debenture shall be substantially in the form attached hereto as
Schedule B-5.

2.2 Closing.

(1) On the Effective Date, the Purchaser will pay the Initial Share Purchase
Price to or to the order of the Corporation by bank draft or wire transfer of
immediately available funds and the Corporation shall issue the Initial Shares,
the Initial Warrant and the Second Warrant, registered in the name of the
Purchaser.

(2) On the Warrant Exercise Date, the Purchaser will pay the Initial Warrant
Exercise Price and the Second Warrant Exercise Price to or to the order of the
Corporation by bank draft or wire transfer of immediately available funds and
the Corporation shall issue the Initial Warrant Shares and the Second Warrant
Shares, registered in the name of the Purchaser.

(3) On the First Debenture Date, the Purchaser will pay the First Debenture
Purchase Price to or to the order of the Corporation by bank draft or wire
transfer of immediately available funds and the Corporation shall issue the
First Debenture and the Interest Warrant, registered in the name of the
Purchaser. Also on the First Debenture Date, the Corporation will prepay to the
Purchaser fifteen percent (15%) of the Cash Interest (as defined in the First
Debenture) to be earned on the Principal of the First Debenture during the first
year of the term thereof and the Purchaser shall credit such sum against
Interest payable by the Corporation on the first Interest Payment Date (as those
terms are defined in the First Debenture).

(4) On the Second Debenture Date, the Purchaser will pay the Second Debenture
Purchase Price to or to the order of the Corporation by bank draft or wire
transfer of immediately available funds and the Corporation shall issue the
Second Debenture, registered in the name of the Purchaser. Also on the Second
Debenture Date, the Corporation will prepay to the Purchaser fifteen percent
(15%) of the Cash Interest (as defined in the Second Debenture) to be earned on
the Principal of the Second Debenture during the first year of the term thereof
and the Purchaser shall credit such sum against Interest payable by the
Corporation on the first Interest Payment Date (as those terms are defined in
the Second Debenture).

ARTICLE 3 
THE SHAREHOLDER MEETING

3.1 Shareholder Meeting.

(1) The Corporation hereby represents that its Board has approved this Agreement
and the transactions contemplated hereby and has resolved to recommend that
Shareholders vote for the Shareholder Resolution at the Shareholder Meeting.

--------------------------------------------------------------------------------

- 5 -

(2) As promptly as reasonably practicable after the Effective Date, the
Corporation shall, in consultation with the Purchaser (i) establish a record
date for, duly call, give notice of, convene and hold the Shareholder Meeting at
a date no later than March 31, 2015; and (ii) prepare the Circular, together
with any other documents required by the charter documents and by-laws of the
Corporation and applicable Laws in connection with the Shareholder Meeting. The
Circular shall include, among other things, the recommendation of the Board as
described in 3.1(1), and shall otherwise be in form and substance satisfactory
to the Purchaser and its advisors, acting reasonably. As promptly as practicable
after the execution and delivery of this Agreement, the Corporation will file
the Circular and any other documentation required to be filed under applicable
Laws in all jurisdictions where the Circular is required to be filed by the
Corporation and mail or cause to be mailed the Circular and any other
documentation required to be mailed under the charter documents and bylaws of
the Corporation or applicable Laws in connection with the Shareholder Meeting to
each Shareholder and each other Person to whom such documents are required to be
sent under the charter documents and by-laws of the Corporation and under
applicable Laws.

(3) The Purchaser and the Corporation shall proceed diligently, in a coordinated
fashion and use their commercially reasonable efforts to co-operate in the
preparation of the Circular as described in 3.1(2), and of any applications for
Exchange approval, exemptive relief applications or orders and any other
documents deemed reasonably necessary by any of them to discharge their
respective obligations under applicable Laws or the rules or Policies of the
Exchange.

(4) The Purchaser and the Corporation shall furnish to each other, on a timely
basis, all information as may be reasonably required to effectuate the foregoing
actions.

(5) The Corporation shall ensure that the Circular complies, in all material
respects, with all applicable Laws and, without limiting the generality of the
foregoing, that the Circular does not contain a Misrepresentation (except that
this covenant does not speak with respect to any information relating to and
provided by the Purchaser) and provides the Shareholders with information in
sufficient detail to permit them to form a reasoned judgment concerning the
matters to be placed before them at the Shareholder Meeting.

(6) The Corporation shall not adjourn, postpone or cancel (or propose for
adjournment, postponement or cancellation) the Shareholder Meeting, or amend the
record dates for notice of, or voting at, the Shareholder Meeting, without the
Purchaser’s prior written consent, which consent will not be unreasonably
withheld, except as required by applicable Laws or the rules or Policies of the
Exchange. The Corporation shall keep the Purchaser updated with respect to proxy
solicitation results as reasonably requested by the Purchaser.

--------------------------------------------------------------------------------

- 6 -

(7) The Corporation represents that, to the best of its knowledge, each of the
directors and senior officers of the Corporation intends to vote, or cause to be
voted, all Common Shares of which he or she is the beneficial owner in favor of
the Shareholder Resolution.

ARTICLE 4 
REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

4.1 Representations and Warranties of the Corporation.

       The Corporation represents and warrants as to those matters set forth in
Schedule C and acknowledges and confirms that the Purchaser is relying upon such
representations and warranties in connection with the purchase by it of the
Securities.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

5.1 Representations and Warranties of the Purchaser.

       The Purchaser represents and warrants as to those matters set forth in
Schedule D and acknowledges and confirms that the Corporation is relying on such
representations and warranties in connection with the sale by it of the
Securities.

ARTICLE 6
COVENANTS OF THE PARTIES

6.1 Actions to Satisfy Closing Conditions.

(1) Subject to the terms and conditions of this Agreement, the Corporation shall
take all such actions as are within its power to control and use its
commercially reasonable efforts to cause other actions to be taken which are not
within its power to control, so as to ensure compliance with all of the
conditions set forth in Schedule E including ensuring that during the Interim
Period and at the Warrant Exercise Date, the First Debenture Date and the Second
Debenture Date, there is no breach of any of its representations and warranties.

(2) Subject to the terms and conditions of this Agreement, the Purchaser shall
take all such actions as are within its power to control and to use its
commercially reasonable efforts to cause other actions to be taken which are not
within its power to control, so as to ensure compliance with all of the
conditions set forth in Schedule F including ensuring that during the Interim
Period and at the Warrant Exercise Date, the First Debenture Date and the Second
Debenture Date, there is no breach of any of its representations and warranties.

--------------------------------------------------------------------------------

- 7 -

6.2 Filings and Authorizations.

       Each of the Corporation and the Purchaser, as promptly as practicable,
will (i) make, or cause to be made, all filings and submissions under all
Canadian and U.S. Laws applicable to it that are required for it to consummate
the issuance of the Securities and the transactions contemplated herein in
accordance with the terms of this Agreement, including all filings and
submissions required by the Securities Regulatory Authorities; (ii) use its best
efforts to obtain, or cause to be obtained, all Authorizations necessary or
advisable to be obtained by it in order to consummate the allotment and issuance
of the Securities and the transactions contemplated herein in accordance with
the terms of this Agreement; and (iii) use its commercially reasonable efforts
to take, or cause to be taken, all other actions necessary, proper or advisable
in order for it to fulfil its obligations under this Agreement. The Corporation
and the Purchaser will coordinate and cooperate in exchanging information and
supplying assistance that is reasonably requested in connection with this
Section including providing each other with advance copies and reasonable
opportunity to comment on all notices and information supplied to or filed with
any Governmental Entity (including notices and information which the Corporation
or the Purchaser, in each case acting reasonably, considers highly confidential
and sensitive which may be provided on a confidential and privileged basis to
outside counsel of the other Party), and all notices and correspondence received
from any Governmental Entity. The Corporation and the Purchaser will keep each
other reasonably informed, subject to applicable Laws, as to the status of all
the proceedings of all filings, submissions, notices and information made,
submitted or provided pursuant to this 6.2.

6.3 Additional Covenants.

       Subject to the terms and conditions of this Agreement, the Corporation
shall perform all obligations required or reasonably desirable to be performed
by it under this Agreement, co-operate with the Purchaser in connection
therewith, and do all such other acts and things as may be necessary or
reasonably desirable in order to consummate and make effective, as soon as
reasonably practicable, the transactions contemplated in this Agreement and,
without limiting the generality of the foregoing, the Corporation shall, in
consultation with the Purchaser:

  (a)

use commercially reasonable efforts to defend all lawsuits or other legal,
regulatory or other proceedings to which it is a Party challenging or affecting
this Agreement or the consummation of the transactions contemplated hereby;

        (b)

use commercially reasonable efforts to have lifted or rescinded any injunction
or restraining order relating to the Corporation or other order which may
adversely affect the ability of the Parties to consummate the transactions
contemplated hereby; and


--------------------------------------------------------------------------------

- 8 -

  (c)

comply, in all material respects, promptly with all requirements which
applicable Canadian and U.S. Laws may impose on the Corporation with respect to
the transactions contemplated hereby.

6.4 Notice of Untrue Representation or Warranty.

       The Corporation shall promptly notify the Purchaser, and the Purchaser
shall promptly notify the Corporation, upon any representation or warranty made
by it contained in this Agreement becoming untrue or incorrect during the
Interim Period and for the purposes of this 6.4 each representation and warranty
shall be deemed to be given at and as of the Effective Date and at and as of all
times during the Interim Period. Any such notification shall set out particulars
of the untrue or incorrect representation or warranty and details of any actions
being taken by the Corporation or the Purchaser, as the case may be, to rectify
that state of affairs.

ARTICLE 7
CONDITIONS OF CLOSING

7.1 Conditions for the Benefit of the Purchaser.

       The Purchaser’s obligation to purchase the Securities is subject to the
conditions set forth in Schedule E being satisfied at or prior to each of the
Effective Date, the Warrant Exercise Date, the First Debenture Date and the
Second Debenture Date, as applicable, which conditions are for the exclusive
benefit of the Purchaser and may be waived, in whole or in part, by the
Purchaser in its sole discretion.

7.2 Conditions for the Benefit of the Corporation.

       The Corporation’s obligation to sell the Securities is subject to the
conditions set forth in Schedule F being satisfied at or prior to each of the
Effective Date, the Warrant Exercise Date, the First Debenture Date and the
Second Debenture Date, as applicable, which conditions are for the exclusive
benefit of the Corporation and may be waived, in whole or in part, by the
Corporation in its sole discretion.

ARTICLE 8
CLOSING

8.1 Date, Time and Place of Closing.

       The completion of the purchase and sale of the Initial Shares, the
Initial Warrant and the Second Warrant contemplated by this Agreement shall take
place at the offices of Clark Wilson LLP, 900 – 885 West Georgia Street,
Vancouver, British Columbia, Canada, V6C 3H1 at 11:00 a.m. (Vancouver time) on
the Effective Date or at such other place, on such other date and at such other
time as may be agreed upon in writing between the Corporation and the Purchaser.
The completion of the purchase and sale of the First Debenture and the Interest
Warrant, on the one hand, and the Second Debenture on the other hand, shall take
place at the offices of Clark Wilson LLP, 900 – 885 West Georgia Street,
Vancouver, British Columbia, Canada, V6C 3H1 at 11:00 a.m. (Vancouver time) on
the First Debenture Date and the Second Debenture Date, respectively, or at such
other place, on such other date and at such other time as may be agreed upon in
writing between the Corporation and the Purchaser. Notwithstanding the
foregoing, each party agrees that each of the transactions contemplated for the
Effective Date, the First Debenture Date and the Second Debenture Date, as
applicable, may be completed by the exchange of undertakings between the
respective legal counsel for the parties, provided such undertakings are
satisfactory to each party's respective legal counsel.

--------------------------------------------------------------------------------

- 9 -

8.2 Closing Procedures.

(1) Subject to satisfaction or waiver by the relevant Party of the conditions of
closing, on the Effective Date, the Corporation shall deliver a certificate for
the Initial Shares, the Initial Warrant and the Second Warrant and the Purchaser
shall pay or satisfy the Initial Share Purchase Price in accordance with 2.2(1).

(2) Subject to satisfaction or waiver by the relevant Party of the conditions of
closing, on the Warrant Exercise Date the Corporation shall deliver a
certificate for the Initial Warrant Shares and the Second Warrant Shares and the
Purchaser shall pay or satisfy the Initial Warrant Exercise Price and the Second
Warrant Exercise Price in accordance with Section 2.2(2).

(3) Subject to satisfaction or waiver by the relevant Party of the conditions of
closing, on the First Debenture Date the Corporation shall deliver a certificate
for the First Debenture and the Interest Warrant and the Purchaser shall pay or
satisfy the First Debenture Purchase Price in accordance with 2.2(3),

(4) Subject to satisfaction or waiver by the relevant Party of the conditions of
closing, on the Second Debenture Date the Corporation shall deliver a
certificate for the Second Debenture and the Purchaser shall pay or satisfy the
Second Debenture Purchase Price in accordance with 2.2(4).

ARTICLE 9
TERMINATION

9.1 Termination Rights.

       This Agreement may, by notice in writing given prior to the Second
Debenture Date, be terminated:

  (a)

by mutual consent of the Parties;


--------------------------------------------------------------------------------

- 10 -

  (b)

by the Purchaser if any of the conditions in Schedule E have not been satisfied
at or prior to March 31, 2015 (or such later date as the Parties may have agreed
in writing prior to March 31, 2015) and the Purchaser has not waived such
condition at or prior to such date, or if any of said conditions are no longer
satisfied on the Closing Date;

        (c)

by the Corporation if any of the conditions in Schedule F have not been
satisfied at or prior to March 31, 2015 (or such later date as the Parties may
have agreed in writing prior to March 31, 2015) and the Corporation has not
waived such condition at or prior to such date, or if any of said conditions are
no longer satisfied on the Closing Date;

        (d)

by the Purchaser, should there occur any Material Adverse Change; or

        (e)

by either Party if there has been a material breach of any provision of this
Agreement by the other Party and such breach has not been waived by the
non-breaching Party or cured by the breaching Party prior to the date of notice.

ARTICLE 10 
CORPORATE GOVERNANCE RIGHTS

10.1 Corporate Governance Rights

(1) On the Effective Date, the Purchaser shall be entitled to nominate two
Qualified Persons to serve as directors on the Board and the Board shall
increase the number of directors from five to seven and appoint these two
Qualified Persons as directors to fill the two newly-created vacancies. On the
Warrant Exercise Date (and after exercise of the Initial Warrant and the Second
Warrant), the Purchaser shall have the right to nominate a third Qualified
Person to serve on the Board and the Board shall increase the number of
directors from seven to eight and appoint the third Qualified Person to fill the
newly-created vacancy. If the Exchange rejects one or more of the Purchaser
nominees, the Purchaser will have the right to nominate a replacement.

(2) In addition to the three nominees to the Board referred to in Section
10.1(1), on the Warrant Exercise Date (and after exercise of the Initial Warrant
and the Second Warrant) the Purchaser will have the right to nominate three
Qualified Persons to assist the Corporation’s management team in roles to be
agreed upon.

(3) Beginning on the Effective Date and thereafter for so long as the Purchaser
owns at least ten percent (10%) of the number of issued and outstanding Common
Shares of the Corporation (and, in any event, at least until the second
anniversary of the Effective Date), the Purchaser shall not directly or
indirectly, whether alone or acting jointly or in concert with others, initiate
or support any proxy solicitation or other effort to gain control of the
Corporation or its assets and shall refrain from making any bid for, or
otherwise attempting to acquire legal or beneficial ownership of, an aggregate
number of the issued and outstanding Common Shares in excess of 19.9% of the
total number of Common Shares issued and outstanding (on an undiluted basis)
(including Common Shares owned by affiliates and associates of the Purchaser and
parties with whom the Purchaser is acting jointly or in concert) unless (i)
acquired pursuant to the Initial Warrant, the Interest Warrant or conversion of
either the First Debenture or the Second Debenture or (ii) as otherwise mutually
agreed to by the Corporation and the Purchaser.

--------------------------------------------------------------------------------

- 11 -

ARTICLE 11
INDEMNIFICATION

11.1 Survival.

(1) The representations and warranties contained in this Agreement and the
certificates to be delivered pursuant to Paragraph (1) of Schedule E and
Paragraph (1) of Schedule F will survive each of the First Debenture Date and
the Second Debenture Date, as applicable, and continue in full force and effect
for a period of one year after each such date.

(2) No Party has any obligation or liability with respect to any representation
or warranty made by such Party in this Agreement or the certificates to be
delivered pursuant to Paragraph (1) of Schedule E and Paragraph (1) of Schedule
F after the end of the applicable time period specified in 11.1(1) except for
claims relating to the representations and warranties that the Party has been
notified of prior to the end of the applicable time period.

11.2 No Effect of Knowledge.

       The right to indemnification or other remedy of any Party based on the
representations, warranties, covenants and obligations contained in this
Agreement and the certificates to be delivered pursuant to Paragraph (1) of
Schedule E and Paragraph (1) of Schedule F, exists notwithstanding the First
Debenture Date and the Second Debenture Date, as applicable, and notwithstanding
any investigation or knowledge acquired prior to the First Debenture Date and
the Second Debenture Date, as applicable.

11.3 Indemnification in Favour of the Purchaser.

(1) The Corporation will jointly and severally indemnify and save harmless the
Purchaser and its respective shareholders, directors, officers, employees,
agents and representatives harmless of and from, and will pay for, any Damages
suffered by, imposed upon or asserted against it or any of them as a result of,
in respect of, connected with, or arising out of, under, or pursuant to:

--------------------------------------------------------------------------------

- 12 -

  (a)

any breach or inaccuracy of any representation or warranty given by the
Corporation contained in this Agreement or the certificate to be delivered
pursuant to Paragraph (1) of Schedule E; and

        (b)

any failure of the Corporation to perform or fulfil any of its covenants or
obligations under this Agreement.

(2) The right to indemnification under 11.3(1)(b) exists notwithstanding 11.1
and notwithstanding any representation and warranty in Schedule C.

11.4 Indemnification in Favour of the Corporation.

(1) The Purchaser will indemnify and save the Corporation and its shareholders,
directors, officers, employees, agents and representatives harmless of and from,
and will pay for, any Damages suffered by, imposed upon or asserted against it
or any of them as a result of, in respect of, connected with, or arising out of,
under or pursuant to:

  (a)

any breach or inaccuracy of any representation or warranty given by the
Purchaser contained in this Agreement, or the certificate to be delivered
pursuant Paragraph (1) of Schedule F;

        (b)

any inaccuracy of any information supplied to the Corporation by the Purchaser
for inclusion in the Circular or in any submission to the Exchange or any
regulatory authority; and

        (c)

any failure of the Purchaser to perform or fulfil any of its covenants or
obligations under this Agreement.

(2) The right to indemnification under 11.4(1)(c) exists notwithstanding 11.1
and notwithstanding any representation and warranty in Schedule D.

ARTICLE 12
ARBITRATION

12.1 Settling Disputes.

       If any dispute, claim, question or difference arises with respect to this
Agreement or its performance, enforcement, breach, termination or validity (a
“Dispute”), the Parties will use their reasonable efforts to attempt to settle
the Dispute.

12.2 Arbitration.

       Except as is expressly provided in this Agreement, if the Parties do not
reach a solution pursuant to 12.1 within a period of 15 Business Days following
the first notice of the Dispute by any Party to the other, then upon written
notice by any Party to the other, the Dispute shall be finally settled by
arbitration under the Rules of Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in accordance with said rules. The
arbitration shall take place in The Hague, Netherlands, unless the Parties
mutually agree to have the arbitration held elsewhere, and the arbitration
proceedings will be conducted in English.

--------------------------------------------------------------------------------

- 13 -

ARTICLE 13
MISCELLANEOUS

13.1 Notice.

(1) Any notice, direction or other communication (each a “Notice”) given
regarding the matters contemplated by this Agreement must be in writing, sent by
personal delivery, courier or by electronic mail and addressed:

To the Purchaser at:

  Utrechseweg 323, 3818 EK   Amersfoort, The Netherlands   Attention: Dr. Victor
E. Bletterman     Chairman of the Board     Telephone: +31334614900   email:
bureau@bletint.nl:vbvagobel@gmail.com

With a copy, which shall not constitute notice, to:

  Mr. G. L. Bhikha     40 Bath Avenue, Corner of Arnold, Rosebank   Johannesburg
2196   Republic of South Africa   Telephone: +27 (011) 250 6900   email:
bhika@icon.co.za

To the Corporation at:

  Bahnhofstrasse 9, Postfach 155   CH – 6341 Baar     Switzerland     Attention:
Heinz J. Scholz and Peter-Mark Vogel   Telephone: +41 (0) 44 718 10 30   email:
hjs@mnppetroleum.com     mvogel@mnppetroleum.com


--------------------------------------------------------------------------------

- 14 -

With a copy, which shall not constitute notice, to:

  Clark & Wilson LLP   Barristers and Solicitors   900-885 West Georgia Street  
Vancouver, BC V6C 3H1   Attention: Ethan P. Minsky   Telephone: 604 643-3151  
email: epm@cwilson.com

(2) A Notice is deemed to be delivered and received (i) if sent by personal
delivery, on the date of delivery if it is a Business Day and the delivery was
made prior to 4:00 p.m. (local time in place of receipt) and otherwise on the
next Business Day; (ii) if sent by same-day service courier, on the date of
delivery if sent on a Business Day and delivery was made prior to 4:00 p.m.
(local time in place of receipt) and otherwise on the next Business Day; (iii)
if sent by overnight courier, on the next Business Day; or (iv) if sent by
email, on the Business Day following the date of transmission. A Party may
change its address for service from time to time by providing a Notice in
accordance with the foregoing. Any subsequent Notice must be sent to the Party
at its changed address. Any element of a Party’s address that is not
specifically changed in a Notice will be assumed not to be changed.

13.2 Time of the Essence.

       Time shall be of the essence of this Agreement.

13.3 Announcements.

       The Parties shall consult with each other before issuing any press
release, news release or otherwise making any filings or public statements with
respect to this Agreement and the transactions contemplated herein and shall not
issue such press release without the prior written consent of the other Party,
which consent shall not be unreasonably withheld or delayed, in each case,
subject to applicable Laws and the exercise of such fiduciary duties, as may be
appropriate.

13.4 Third Party Beneficiaries.

       The Parties intend that this Agreement will not benefit or create any
right or cause of action in favor of any Person, other than the Parties or, if
applicable, their respective Affiliates. No Person, other than the Parties and
such Affiliates, is entitled to rely on the provisions of this Agreement in any
action, suit, proceeding, hearing or other forum. The Parties reserve their
right to vary or rescind the rights at any time and in any way whatsoever, if
any, granted by or under this Agreement to any Person who is not a Party or an
Affiliate of any Party, without notice to or consent of that Person.

--------------------------------------------------------------------------------

- 15 -

13.5 No Agency or Partnership.

       Nothing contained in this Agreement makes or constitutes any Party, or
any of its directors, officers or employees, the representative, agent,
principal, partner, joint venturer, employer, employee of any other Party. It is
understood that no Party has the capacity to make commitments of any kind or
incur obligations or liabilities binding upon any other Party.

13.6 Expenses.

       Except as otherwise expressly provided in this Agreement, each Party will
pay for its own costs and expenses incurred in connection with this Agreement
and the transactions contemplated by it. The fees and expenses referred to in
this Section are those which are incurred in connection with the negotiation,
preparation, execution and performance of this Agreement, and the transactions
contemplated by this Agreement, including the fees and expenses of legal
counsel, investment advisers and accountants.

13.7 Amendments.

       This Agreement may only be amended, supplemented or otherwise modified by
written agreement signed by all of the Parties.

13.8 Waiver.

(1) No waiver of any of the provisions of this Agreement will constitute a
waiver of any other provision (whether or not similar). No waiver will be
binding unless executed in writing by the Party to be bound by the waiver. A
Party’s failure or delay in exercising any right under this Agreement will not
operate as a waiver of that right. A single or partial exercise of any right
will not preclude a Party from any other or further exercise of that right or
the exercise of any other right.

(2) If a Party waives compliance with any of the conditions, obligations or
covenants contained in this Agreement, the waiver will be without prejudice to
any of its rights of termination in the event of non-fulfilment, non-observance
or non-performance of any other condition, obligation or covenant in whole or in
part.

13.9 Entire Agreement.

       This Agreement constitutes the entire agreement between the Parties with
respect to the transactions contemplated by this Agreement and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties. There are no representations, warranties, covenants,
conditions or other agreements, express or implied, collateral, statutory or
otherwise, between the Parties in connection with the subject matter of this
Agreement, except as specifically set forth in this Agreement. The Parties have
not relied and are not relying on any other information, discussion or
understanding in entering into and completing the transactions contemplated by
this Agreement, except as set out herein.

--------------------------------------------------------------------------------

- 16 -

13.10 Successors and Assigns.

(1) This Agreement becomes effective only when executed by all of the Parties.
After that time, it is binding on and enures to the benefit of the Parties and
their respective heirs, administrators, executors, legal personal
representatives, successors and permitted assigns.

(2) Except as otherwise provided in this Agreement, neither this Agreement nor
any of the rights or obligations under this Agreement are assignable or
transferable by the Corporation without the prior written consent of the
Purchaser, nor by the Purchaser without the prior written consent of the
Corporation.

13.11 Further Assurances.

       The Parties agree to execute and deliver such further and other papers,
cause such meetings to be held, resolutions passed and by-laws enacted, exercise
their vote and influence, and do and perform and cause to be done and performed,
such further and other acts and things that may be necessary or desirable in
order to give full effect to this Agreement and every part thereof.

13.12 Severability.

       If any provision of this Agreement is determined to be illegal, invalid
or unenforceable, by an arbitrator or any court of competent jurisdiction from
which no appeal exists or is taken, that provision will be severed from this
Agreement and the remaining provisions will remain in full force and effect.

13.13 Governing Law.

       This Agreement shall be governed by and interpreted and enforced in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein.

13.14 Counterparts.

       This Agreement may be executed in any number of counterparts (including
counterparts by facsimile) and all such counterparts taken together will be
deemed to constitute one and the same instrument. The Party sending the
facsimile transmission will also deliver the original signed counterpart to the
other Party, however, failure to deliver the original signed counterpart shall
not invalidate this Agreement

--------------------------------------------------------------------------------

- 17 -

13.15 Non-Merger.

       Except as otherwise expressly provided in this Agreement, the covenants,
representations and warranties shall not merge on and shall survive each of the
First Debenture Date and the Second Debenture Date. Notwithstanding the First
Debenture Date or the Second Debenture Date or any investigation made by or on
behalf of any Party, the covenants, representations and warranties shall
continue in full force and effect. Neither the First Debenture Date nor the
Second Debenture Date shall prejudice any right of one Party against any other
Party in respect of anything done or omitted under this Agreement or in respect
of any right to damages or other remedies.

The remainder of this page has been intentionally left blank.

--------------------------------------------------------------------------------

- 18 -

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
written above.

  MNP PETROLEUM CORP.       By: /s/ Heinz J. Sholz     /s/ Peter-Mark Vogel    
Authorized Signing Officer                     STICHTING VB VAGOBEL       By:
/s/ Mr. V. E. Bletterman     Authorized Signing Officer            


--------------------------------------------------------------------------------

SCHEDULE A
DEFINED TERMS

“1933 Act” means the United States Securities Act of 1933, as amended, and all
rules, regulations, orders, notices and policy statements thereunder, as amended
from time to time, and any successor legislation.

“Affiliate” or “affiliate” has the meaning attributed to it in Rule 405
promulgated by the Securities and Exchange Commission pursuant to the 1933 Act
and means, unless otherwise specified, a person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person specified.

“Agreement” means this private placement agreement and all schedules attached to
it and the expressions “Article” and “Section”, followed by a number mean and
refer to the specified Article or Section of this Agreement.

“Applicable Securities Laws” means all applicable securities Laws, including the
securities Laws applicable in the United States and Canada.

“Authorization” means, with respect to any Person, any order, permit, approval,
consent, waiver, clearance, licence or similar authorization of any Governmental
Entity having jurisdiction over the Person.

“Board” means the board of directors of the Corporation.

“Books and Records” means all information in any form relating to the Business,
including books of account, financial and accounting information and records,
personnel records, tax records, sales and purchase records, customer and
supplier lists, lists of potential customers, referral sources, research and
development reports and records, production reports and records, equipment logs,
operating guides and manuals, business reports, plans and projections, marketing
and advertising materials and all other documents, files, correspondence and
other information (whether in written, printed, electronic or computer printout
form, or stored on computer discs or other data and software storage and media
devices).

“Business” means the exploration, development and operation of oil and gas
properties as currently conducted by the Corporation and its subsidiaries.

“Business Day” means any day of the year, other than a Saturday, a Sunday or any
day on which banks are required or authorized to close in Baar, Switzerland.

“Circular” means the notice of Shareholder Meeting and the accompanying
management information circular to be sent to Shareholders in connection with
the Shareholder Meeting, as the same may be amended, supplemented or otherwise
modified subject to this Agreement.

--------------------------------------------------------------------------------

- 2 -

“Common Shares” means the common shares in the capital of the Corporation, and
shall, where the context permits, include (i) any securities into which such
Common Shares may be converted, reclassified, redesignated, subdivided,
consolidated or otherwise changed; (ii) any securities of the Corporation or of
any other Person received by the holders of such Common Shares as a result of
any merger, amalgamation, reorganization, arrangement or other similar
transaction involving the Corporation; and (iii) any securities of the
Corporation which are received by any one or more Persons as a stock dividend of
distribution on or in respect of such Common Shares.

“Contract” means any agreement, contract, licence, undertaking, engagement or
commitment of any nature, written or oral.

“Corporation” means MNP Petroleum Corp., a corporation organized under the laws
of the State of Nevada, in the United States of America.

“Corporation Options” mean options to acquire Common Shares issued under the
Corporation Option Plan.

“Corporation Option Plan” means the Corporation’s 2011 Stock Option Plan, as
amended.

“Corporation Option Shares” means Common Shares issued upon the exercise of
Corporation Options.

“Corporate Records” means the corporate records of the Corporation including (i)
all constating documents and by-laws; (ii) all minutes of meetings and
resolutions of shareholders and directors (and any committees); and (iii) the
share certificate books, securities register, register of transfers and register
of directors.

“Damages” means any losses, liabilities, damages or expenses (including legal
fees and expenses) whether resulting from an action, suit, proceeding,
arbitration, claim or demand that is instituted or asserted by a third party,
including a Governmental Entity, or a cause, matter, thing, act, omission or
state of facts not involving a third party.

“Debentures” has the meaning specified in Paragraph 2.1(1).

“Dispute” has the meaning specified in 12.1.

“Effective Date” means December 19, 2014;

“Environmental Laws” has the meaning specified in Paragraph 17 of Schedule C.

“Exchange” means the TSX Venture Exchange.

--------------------------------------------------------------------------------

- 3 -

“First Debenture” has the meaning specified in Paragraph 2.1(1)(b)(i).

“First Debenture Date” has the meaning specified in Paragraph 2.1(1)(b).

“First Debenture Principal Amount” has the meaning specified in Paragraph
2.1(1)(b)(i).

“First Debenture Purchase Price” has the meaning specified in Paragraph 2.1(2).

“Governmental Entity” means (i) any international, multinational, national,
federal, provincial, state, municipal, local or other governmental or public
department, central bank, court, commission, board, bureau, agency or
instrumentality, domestic or foreign; (ii) any subdivision or authority of any
of the above; (iii) any quasi-governmental or private body exercising any
regulatory, expropriation or taxing authority under or for the account of any of
the foregoing, and includes any Securities Regulatory Authority.

“Hazardous Materials” has the meaning specified in Paragraph 17 of Schedule C.

“Initial Shares” has the meaning specified in Paragraph 2.1(1)(a)(i).

“Initial Share Purchase Price” has the meaning specified in Paragraph
2.1(1)(a)(i).

“Initial Warrant” has the meaning specified in Paragraph 2.1(1)(a)(ii).

“Initial Warrant Exercise Price” has the meaning specified in Paragraph
2.1(1)(a)(ii).

“Initial Warrant Shares” has the meaning specified in Paragraph 2.1(1)(a)(ii).

“Interest Warrant” has the meaning specified in Paragraph 2.1(1)(b)(ii).

“Interest Warrant Share” has the meaning specified in Paragraph 2.1(1)(b)(ii).

“Interim Period” means the period between the Effective Date and the Second
Debenture Date.

“Laws” means applicable (i) laws, constitutions, treaties, statutes, codes,
ordinances, statutory rules, principles of common and civil law and equity,
terms and conditions of any grant of approval, permission, orders, decrees,
rules, regulations and municipal bylaws, whether domestic, foreign or
international; (ii) judicial, arbitral, administrative, ministerial,
departmental and regulatory judgments, orders, writs, injunctions, decisions,
rulings, authority, licence, decrees and awards of any Governmental Entity
(including the Securities Regulatory Authorities); and (iii) policies, practices
and guidelines of any Governmental Entity (including the Securities Regulatory
Authorities), which, although not actually having the force of law, are
considered by such Governmental Entity as requiring compliance as if having the
force of law, in each case binding on or affecting the Person, or the assets of
the Person, referred to in the context in which such word is used, and the term
“applicable” with respect to such Laws and in the context that refers to one or
more Persons, means that such Laws apply to such Person or Persons or its or
their business, undertaking, property or securities and emanate from a
Governmental Authority (including the Securities Regulatory Authorities) having
jurisdiction over the Person or Persons or its or their business, undertaking,
property or securities, in each case as such Laws may be amended from time to
time.

--------------------------------------------------------------------------------

- 4 -

“Lien” means (i) any mortgage, charge, pledge, hypothecation, security interest,
assignment by way of security, encumbrance, lien (statutory or otherwise), hire
purchase agreement, conditional sale agreement, deposit arrangement, title
retention agreement or arrangement; (ii) any trust arrangement; (iii) any
arrangement which creates a right of set-off out of the ordinary course of
business; (iv) any option, warrant, right or privilege capable of becoming a
Transfer; or (v) any agreement to grant any such rights or interests.

“Material Adverse Change” means any change, effect, event, development,
occurrence or set of circumstances, individually or in the aggregate (i) that is
materially adverse or is reasonably likely to be materially adverse to the
properties, assets, liabilities, obligations (whether absolute, accrued,
conditional or otherwise), businesses, affairs, condition (financial or
otherwise), operations, results of operations or prospects of the Corporation or
its subsidiaries, taken as a whole; or (ii) will, or would reasonably be
expected to, prevent or materially impair the ability of the Parties to
consummate the transactions contemplated hereby.

“Material Adverse Effect” means any effect that when considered either
individually or in the aggregate (i) is materially adverse or is reasonably
likely to be materially adverse to the properties, assets, liabilities,
obligations (whether absolute, accrued, conditional or otherwise), businesses,
affairs, condition (financial or otherwise), operations, results of operations
or prospects of the Corporation or its subsidiaries, taken as a whole; or (ii)
will, or would reasonably be expected to, prevent or materially impair the
ability of the Parties to consummate the transactions contemplated hereby.

“Misrepresentation” has the meaning ascribed to such term under the Applicable
Securities Laws.

“Notice” has the meaning specified in 13.1.

“Ordinary Course” means, with respect to an action taken by a Person, that such
action is consistent with the past practices of the Person and is taken in the
ordinary course of the normal day-to-day operations of the Person.

“Parties” means the Corporation and the Purchaser and any other Person who may
become a party to this Agreement.

--------------------------------------------------------------------------------

- 5 -

“Person” means a natural person, partnership, limited partnership, limited
liability partnership, limited liability company, unlimited liability company,
corporation, joint stock company, trust, unincorporated association, joint
venture or other entity or Governmental Entity, and pronouns have a similarly
extended meaning.

“Public Record” means information which has been publicly filed at
www.SEC.gov/EDGAR or www.SEDAR.com by the Corporation pursuant to a requirement
under Applicable Securities Laws.

“Purchaser” means Stichting VB Vagobel, a corporation organized under the laws
of The Netherlands and registered under number 411105956.

“Qualified Person” means a natural person that is not disqualified from acting
as a director of the Corporation pursuant to conflict of interest, applicable
law or any regulation, rule or Policy of the Exchange and, in the case of any
proposed director of the Corporation, who is accepted by the Exchange.

“Regulation S” means Regulation S promulgated by the Securities and Exchange
Commission pursuant to the 1933 Act.

“Second Debenture” has the meaning specified in Paragraph 2.1(1)(c).

“Second Debenture Date” has the meaning specified in Paragraph 2.1(1)(c).

“Second Debenture Principal Amount” has the meaning specified in Paragraph
2.1(1)(c).

“Second Debenture Purchase Price” has the meaning specified in Paragraph 2.1(2).

“Second Warrant” has the meaning specified in Paragraph 2.1(1)(a)(ii).

“Second Warrant Exercise Price” has the meaning specified in Paragraph
2.1(1)(a)(ii).

“Second Warrant Shares” has the meaning specified in Paragraph 2.1(1)(a)(ii).

“Securities” means collectively the Initial Shares, the Initial Warrant, the
Initial Warrant Shares, the First Debenture, the Second Debenture, the Interest
Warrant and the Interest Warrant Shares.

“Securities Regulatory Authorities” means collectively, the Securities and
Exchange Commission, the securities commission in each Province of Canada in
which the Corporation is a “reporting issuer”, and the Exchange.

“Shareholder Approval Date” has the meaning specified in Paragraph
2.1(1)(a)(ii).

--------------------------------------------------------------------------------

- 6 -

“Shareholder Meeting” means the special meeting of the Shareholders, including
any adjournment or postponement thereof, to be called and held to consider the
Shareholder Resolution.

“Shareholder Resolution” means the ordinary resolution to be considered by the
Shareholders at the Shareholder Meeting to approve the issuance, effectiveness,
and the terms and conditions of the Interest Warrant, the First Debenture and
the Second Debenture, the exercise of the Initial Warrant, the Second Warrant
and the Interest Warrant and the conversion of the First Debenture and the
Second Debenture, such resolution to be in form and substance satisfactory to
the Corporation and the Purchaser, acting reasonably.

“Shareholders” means holders of Common Shares (excluding the Holder).

“Warrant Exercise Date” has the meaning specified in Paragraph 2.1(1)(a)(ii).

--------------------------------------------------------------------------------

SCHEDULE B
FORM OF WARRANTS AND DEBENTURES

SCHEDULE B-1
FORM OF INITIAL WARRANT

See attached.

--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE NOT TRANSFERABLE.

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
THESE WARRANTS MAY NOT BE EXERCISED BY OR ON BEHALF OF A U.S. PERSON OR PERSON
IN THE UNITED STATES UNLESS THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
WARRANTS HAVE BEEN REGISTERED UNDER THE 1933 ACT AND THE APPLICABLE SECURITIES
LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED IN
REGULATION S UNDER THE 1933 ACT.

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THE
SECURITIES SHALL NOT TRADE THE SECURITIES BEFORE APRIL 20, 2015.

WARRANT CERTIFICATE

MNP PETROLEUM CORPORATION.

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID AT THE TIME OF EXPIRY
(AS DEFINED HEREIN).

Warrant Certificate No.: 19/12/14.01 Right to Purchase 23,717,633 Common Shares
Number of Warrants: 23,717,633  

This is to certify that, for value received, STICHTING VB VAGOBEL, of
Utrechseweg 323, 3818 EK Amersfoort, The Neterlands, is the registered holder of
23,717,633 common share purchase warrants (each, a “Warrant” and collectively,
the “Warrants”), subject to adjustment as provided in the Terms and Conditions
(as hereinafter defined), of MNP PETROLEUM CORPORATION (the “Company”). Each
Warrant provides that the Holder, at the Exercise Time and upon and subject to
the Terms and Conditions, will acquire from the Company one fully paid and
non-assessable Warrant Share at the Exercise Price.

--------------------------------------------------------------------------------

- 2 -

ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE WARRANT
SHARE. THIS CERTIFICATE REPRESENTS 23,717,633 WARRANTS.

These Warrants are issued subject to the Terms and Conditions, which are
attached to this certificate or any replacement certificate (in either case the
“Warrant Certificate”) as Appendix “A” (the “Terms and Conditions”). Capitalized
terms used in this Certificate and not otherwise defined have the meanings given
to them in the Terms and Conditions, unless there is something in the subject
matter or context inconsistent therewith.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder or any other person to subscribe for or purchase any Warrant
Shares at any time subsequent to the Time of Expiry and from and after such
time, these Warrants and all rights under this Warrant Certificate will be void
and of no value.

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed.

DATED at Baar, Switzerland, this 19th day of December, 2014.

MNP PETROLEUM CORPORATION

Per:     Authorized Signatory  


--------------------------------------------------------------------------------

- 3 -

APPENDIX “A”

TERMS AND CONDITIONS

TERMS AND CONDITIONS dated December 19, 2014 (the “Terms and Conditions”),
attached to Warrant Certificate No. 19/12/14.1 issued by MNP Petroleum
Corporation.

1. INTERPRETATION

1.1 Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)

“1933 Act” means the United States Securities Act of 1933, as amended, and all
rules, regulations, orders, notices and policy statements thereunder, as amended
from time to time, and any successor legislation.

        (b)

“Affiliate” or “affiliate” has the meaning attributed to it in Rule 405
promulgated by the Securities and Exchange Commission pursuant to the 1933 Act
and means, unless otherwise specified, a person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person specified.

        (c)

“Business Day” means any day, other than a Saturday or Sunday, or a day on which
banking institutions in Baar, Switzerland or Amersfoort, the Netherlands are
authorized or required by law or other government action to close;

        (d)

"Common Shares" means the class of common shares which the Corporation is
authorized to issue as at the close of business on the Effective Date; provided
that in the event of any adjustment pursuant to the provisions of Section 4.3(a)
hereof, "Common Shares" shall thereafter mean the shares or other securities or
property resulting from such adjustment;

        (a)

“Company” means MNP Petroleum Corporation until a successor corporation will
have become such as a result of consolidation, amalgamation or merger of the
Company with or into any other corporation or corporations, or as a result of
the conveyance or transfer of all or substantially all of the properties and
estates of the Company as an entirety to any other corporation, and, thereafter,
“Company” will mean such successor corporation;

        (b)

"Director" means a director of the Company for the time being, and, unless
otherwise specified herein, reference to "action by the Directors" means action
by the directors of the Company as a board or, whenever empowered, action by any
committee of the directors of the Company;

        (c)

"Effective Date" means the date the Warrants are issued;

        (d)

"Exercise Date" means the date that is five Business Days following the date of
the Shareholder Meeting;

        (e)

“Exercise Time” means 10:00 a.m. (in Baar, Switzerland) on the Exercise Date;


--------------------------------------------------------------------------------

- 4 -

  (f)

“Exchange” means the TSX Venture Exchange operated by TMX Group Limited;

        (g)

“Exercise Price” means $0.20 per Warrant Share, subject to adjustment as
provided in Section 4.3(a) hereof;

        (h)

“First Debenture” has the meaning attributed to it in the Private Placement
Agreement;

        (i)

“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time;

        (j)

“Holder” means Stichting VB Vagobel;

        (k)

“Interest Warrant” has the meaning attributed to it in the Private Placement
Agreement;

        (l)

“person” and “Person” means a natural person, corporation, limited liability
corporation, unlimited liability corporation, joint stock corporation,
partnership, limited partnership, limited liability partnership, trust, trustee,
any unincorporated organization, joint venture or any other entity;

        (m)

“Private Placement Agreement” means the Private Placement Agreement dated
November 29, 2014, between the Company and the Holder pursuant to which, among
other things, the Company agreed to issue the Warrants and other securities;

        (n)

“Second Debenture” has the meaning attributed to it in the Private Placement
Agreement;

        (o)

“Second Warrant” has the meaning attributed to it in the Private Placement
Agreement;

        (p)

“Section” followed by a number refers to the specified Section of these Terms
and Conditions;

        (q)

“Shareholder Meeting” means the special meeting of the Shareholders, including
any adjournment or postponement thereof, to be called and held to consider the
Shareholder Resolution.

        (r)

“Shareholder Resolution” means the ordinary resolution to be considered by the
Shareholders at the Shareholder Meeting to approve the issuance, effectiveness,
and the terms and conditions of the Interest Warrant, the First Debenture and
the Second Debenture, the exercise of these Warrants, the Second Warrant and the
Interest Warrant and the conversion of the First Debenture and the Second
Debenture, such resolution to be in form and substance satisfactory to the
Corporation and the Purchaser, acting reasonably.

        (s)

“Shareholders” means the holders of Common Shares (excluding the Holder);

        (t)

“Shares” means the common shares in the capital of the Company as constituted at
the date hereof and any Shares resulting from any subdivision or consolidation
of the Shares;

        (u)

“Time of Expiry” means 5:00 pm (in Baar, Switzerland) on the Exercise Date, if
the Shareholders do not approve the Shareholder Resolution at the Shareholder
Meeting;


--------------------------------------------------------------------------------

- 5 -

  (v)

"Trading Day" with respect to a stock exchange means a day on which such stock
exchange is open for business and with respect to the over-the-counter market
means a day on which shares may be traded through the facilities of such
over-the-counter market;

          (w)

“Transfer” includes:

          (i)

any direct or indirect sale, exchange, assignment, gift, bequest, disposition,
mortgage, charge, pledge, encumbrance, grant of a security interest or other
arrangement by which possession, legal title or beneficial ownership passes from
one person to another, or to the same person in a different capacity; or

          (ii)

any disposition by way of option, right or privilege capable of becoming an
agreement or option,

         

whether or not voluntarily and whether or not for value, and any agreement to
effect any of the foregoing, and the words “Transferred”, “Transferring” and
similar words have corresponding meanings;

          (x)

“Warrant Certificate” means the Warrant Certificate attached to these Terms and
Conditions;

          (y)

“Warrant” means one of the warrants issued hereunder and “Warrants” means all of
the warrants issued hereunder, each one of which provides that the Holder will
purchase one Common Share for an exercise price of $0.20 at the Exercise Time,
subject to adjustment in accordance with Section 4.3(a) hereof; and

          (z)

“Warrant Shares” means the Shares issuable upon exercise of the Warrants.

1.2 Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3 Interpretation not affected by Headings

The division of these Terms and Conditions into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation thereof.

1.4 Applicable Law

The Warrants will be exclusively construed in accordance with the laws of the
State of Nevada. The Warrant Certificate and these Terms and Conditions are
governed by the laws of State of Nevada. The Holder irrevocably attorns to the
jurisdiction of the courts of the State of Nevada.

1.5 Currency

Unless otherwise provided, all dollar amounts referred to in the Warrant
Certificate and these Terms and Conditions are in lawful money of the United
States of America.

--------------------------------------------------------------------------------

- 6 -

2. ISSUE OF WARRANTS

2.1 Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase Shares.

2.2 Warrants to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
Shares from time to time issued or granted by the Company will rank pari passu,
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3 Replacement of Lost or Damaged Warrant Certificate

  (a)

In case any Warrant Certificate becomes mutilated, lost, destroyed or stolen,
the Company, at its discretion, may issue and deliver a new Warrant Certificate
of like date and tenor as the one mutilated, lost, destroyed or stolen, in
exchange for, in place of, and upon cancellation of, such mutilated Warrant
Certificate, or in lieu of, and in substitution for, such lost, destroyed or
stolen Warrant Certificate, and the replacement Warrant Certificate will be
entitled to the benefit hereof and rank equally in accordance with its terms
with all other warrants issued or to be issued by the Company.

        (b)

The applicant for the issue of a new Warrant Certificate pursuant hereto will
bear the cost of the issue thereof and, in case of loss, destruction or theft,
will furnish to the Company such evidence of ownership and of loss, destruction
or theft of the Warrant Certificate so lost, destroyed or stolen as will be
satisfactory to the Company in its discretion. Such applicant may also be
required to furnish indemnity in amount and form satisfactory to the Company in
its discretion, and will pay the reasonable charges of the Company in connection
therewith.

2.4 Holder Not a Shareholder

The holding of the Warrant Certificate shall not constitute the Holder thereof a
shareholder of the Company, nor entitle it to any right or interest in respect
thereof except as expressly provided in the Warrant Certificate.

3. NOTICE

3.1 Notice to Holder

Any notice required or permitted to be given to the Holder must be in writing
and may be delivered in person, by overnight courier or by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy to the address of the Holder appearing on the Warrant Certificate
or to such other address as the Holder may specify by notice in writing to the
Company to the address set forth in Section 3.2, and any such notice will be
deemed to have been given and received by the Holder: (i) if by facsimile or
other electronic communication, on successful transmission; or (ii) if deposited
with an overnight courier or hand delivered, on delivery.

--------------------------------------------------------------------------------

- 7 -

3.2 Notice to the Company

Any notice required or permitted to be given to the Company must be in writing
and may be delivered in person, by overnight courier or by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy to the address of the Company set forth below or such other address
as the Company may specify by notice in writing to the Holder to the address of
the Holder appearing on the Warrant Certificate, and any such notice will be
deemed to have been given and received by the Company: (i) if by facsimile or
other electronic communication, on successful transmission; or (ii) if deposited
with an overnight courier or hand delivered, on delivery.

Notices to the Company shall be delivered to:

MNP Petroleum Corporation
Bahnhofstrasse 9, Postfach 155
CH – 6341 Baar
Switzerland
Attention: Heinz J. Scholz and Peter-Mark Vogel

with a copy (which shall not constitute notice) to:

  Clark Wilson LLP   Barristers and Solicitors   900 – 885 West Georgia Street  
Vancouver, BC   Canada V6C 3H1   Attn: Ethan Minsky   Fax: 604.687.6314

4. EXERCISE OF WARRANTS

4.1 Method of Exercise of Warrants

Following approval of the Shareholder Resolution at the Shareholder Meeting, the
Holder shall purchase all of the Warrant Shares at the Exercise Price at the
Exercise Time by providing the Company with the following documents:

  (a)

a completed and executed subscription form, in the form attached as Appendix B
hereto (the “Subscription Form”);

        (b)

surrendering the Warrant Certificate, together with the executed Subscription
Form, to the Company at the address set forth in Section 3.2; and

        (c)

paying the Exercise Price, in immediately available U.S. funds, by wire transfer
to the Company or its lawyers pursuant to wiring instructions that will be
provided to the Holder not less than five (5) Business Days prior to the
Exercise Date.

4.2 Effect of Exercise of Warrants

  (a)

Following approval of the Shareholder Resolution at the Shareholder Meeting, at
the Exercise Time and upon receipt by the Company of the duly executed
Subscription Form and the Exercise Price, the Warrant Shares so subscribed for
will be deemed to have been allotted and issued as fully paid and non-assessable
Common Shares and the Holder will be deemed to have become the holder (or
holders) of record of such Warrant Shares on such date.


--------------------------------------------------------------------------------

- 8 -

  (b)

As promptly as practicable after the Exercise Time and, in any event, within ten
(10) Business Days after the Exercise Date, the Company shall forthwith cause to
be delivered to the Holder a certificate for the Warrant Shares.

4.3 Warrants for Fractions of Warrant Shares

  (a)

The Company shall not be required to issue or cause to be issued fractional
Warrant Shares on the exercise of these Warrants. If any fraction of a Warrant
Share would, except for the provisions of this Section 4.3, be issuable upon
exercise of these Warrants, the number of Warrant Shares to be issued will be
rounded up to the nearest whole share.

4.4 Adjustment of Exercise Price and Number of Warrant Shares

  (a)

If at any time or from time to time while the Warrants are still outstanding,
the Company shall effect a subdivision or consolidation of the issued and
outstanding Shares, the Exercise Price in effect immediately before the
subdivision shall be proportionately decreased, and, conversely, the Exercise
Price in effect immediately before a consolidation shall be proportionately
increased. Any adjustment under this Section 4.4(a) shall become effective at
the close of business on the date the subdivision or consolidation becomes
effective.

          (b)

If at any time while the Warrants are outstanding, (i) the Company effects any
merger or combination of the Company with or into another entity, (ii) the
Company effects any sale of all or substantially all of its assets in one or
more transactions, (iii) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Shares are
permitted to tender or exchange their Shares for other securities, cash or
property, or (iv) the Company effects any reclassification or recapitalization
of the Shares or any compulsory share exchange pursuant to which the Shares are
effectively converted into or exchanged for other securities, cash or property
(other than a subdivision, consolidation or dividend provided for elsewhere in
this Section 4.4) (in any such case, a “Fundamental Change”), then, upon any
subsequent exercise of the Warrant, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise absent
such Fundamental Change, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Change if it had been, immediately prior to such Fundamental Change,
the holder of such Warrant Share (the “Alternate Consideration”). If holders of
Shares are given any choice as to the securities, cash or property to be
received in a Fundamental Change, then the Holder shall be given the same choice
as to the Alternate Consideration it receives upon any exercise of the Warrants
following such Fundamental Change. In the event of a Fundamental Change, the
Company or the successor or purchasing entity, as the case may be, shall execute
with the Holder a written agreement providing that:

          (i)

the Warrants shall thereafter entitle the Holder to purchase the Alternate
Consideration; and

          (ii)

in the case of any such successor or purchasing entity, upon such consolidation,
merger, statutory exchange, combination, sale or conveyance, such successor or
purchasing entity shall be jointly and severally liable with the Company for the
performance of all of the Company’s obligations under the Warrants and the
Private Placement Agreement.


--------------------------------------------------------------------------------

- 9 -

  (c)

If, in the case of any Fundamental Change, the Alternate Consideration includes
shares, other securities, other property or assets of an entity other than the
Company or any such successor or purchasing entity, as the case may be, then
such written agreement shall also be executed by such other entity and shall
contain such additional provisions to protect the interests of the Holder as the
board of directors of the Company shall reasonably consider necessary by reason
of the foregoing. At the Holder’s request, any successor to the Company or
surviving entity in such Fundamental Change shall issue to the Holder a new
Warrant Certificate consistent with the foregoing provisions and evidencing the
Holder’s right to exercise the Warrants for Alternate Consideration. Any
agreement pursuant to which a Fundamental Change is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 4.4 and insuring that the Warrants (or any other replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Change.

4.5 Limitation on Exercise

Notwithstanding anything else contained herein to the contrary, until the
Company has obtained Shareholder Approval, the number of Common Shares that may
be acquired by the Holder upon the exercise of this Warrant (or otherwise in
respect hereof) shall be limited to the extent necessary to ensure that,
following such exercise (or other issuance) the total number of Common Shares
then beneficially owned by the Holder and its Affiliates and any other Persons
whose beneficial ownership of Common Shares would be aggregated with the
Holder's by the Exchange, does not exceed 19.9% of the total number of issued
and outstanding Common Shares including for such purpose the Warrant Shares
issuable upon exercise of the Warrants.

5. RESERVATION OF WARRANT SHARES

The Company covenants with the Holder that so long as this Warrant remains
outstanding it will reserve and keep available a sufficient number of Common
Shares for the purpose of enabling the Company to satisfy its obligations to
issue Warrant Shares upon the exercise of the Warrants, and all Warrants shall,
when countersigned and registered as provided herein, be valid and enforceable
against the Company.

6. WAIVER OF CERTAIN RIGHTS

The Holder, as part of the consideration for the issue of the Warrants, waives
and will not have any right, cause of action or remedy now or hereafter existing
in any jurisdiction against any past, present or future incorporator,
shareholder, director or officer of the Company for the issue of Warrant Shares
pursuant to the exercise of any Warrant, or on any covenant, agreement,
representation or warranty by the Company herein contained or contained in the
Warrant Certificate.

7. MODIFICATION OF TERMS AND CONDITIONS FOR CERTAIN PURPOSES

From time to time, the Company may, subject to the provisions herein and acting
reasonably and in good faith, modify the Terms and Conditions hereof, for the
purpose of correction or rectification of any ambiguities, defective provisions,
errors or omissions herein.

--------------------------------------------------------------------------------

- 10 -

8. TIME OF ESSENCE

Time will be of the essence hereof.

9. SUCCESSORS

This Warrant Certificate will enure to the benefit of and be binding upon the
Holder and the Company and its successors.

10. WARRANTS NOT TRANSFERABLE

This Warrant Certificate is not transferable.

--------------------------------------------------------------------------------

- 11 -

APPENDIX B

SUBSCRIPTION FORM

TO: MNP PETROLEUM CORPORATION   Bahnhofstrasse 9, Postfach 155     CH-6341 Baar
  Switzerland   Attention: Chief Financial Officer

The undersigned Holder of the within Warrant Certificate hereby subscribes for
23,717,633 common shares (the “Shares”) of MNP PETROLEUM CORPORATION (the
“Company) pursuant to the within Warrant Certificate at $0.20 per Share on and
subject to the Terms and Conditions of the within Warrant Certificate (the
“Warrant Terms”). This subscription is accompanied by payment of the purchase
price of the Shares by way of a wire transfer pursuant to instructions that have
been provided by the Company. The Holder represents that this subscription will
not violate the terms of Section 4.5 of the Warrant Terms, and that the
undersigned holder (i) at the time of exercise of the Warrants is not in the
United States; (ii) is not a "U.S. person" as defined in Regulation S under the
United States Securities Act of 1933, as amended (the "U.S. Securities Act"),
(iii) is not exercising the Warrants on behalf of a "U.S. person"; and (iv) did
not execute or deliver this subscription form in the United States.

The undersigned hereby directs that the Shares hereby subscribed for be issued
and delivered as follows:

NAME(S) IN FULL   ADDRESS(ES)   NUMBER OF SHARES Stichting VB Vagobel  
Utrechseweg 323, 3818 EK,   23,717,633     Amersfoort, The Neterlands          
                            TOTAL:   23,717,633

(Please print full name in which share certificates are to be issued).

DATED this _____ day of ______________________, 20___.

In the presence of:           Signature of Witness   Signature of Warrant Holder
      Please print below your name and address in full.                 Name
(Mr./Mrs./Miss)                 Address                


--------------------------------------------------------------------------------

- 12 -

LEGENDS

The certificates representing the Shares acquired on the exercise of the
Warrants will bear the following legends, if and as applicable:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE APRIL 20, 2015.

 

INSTRUCTIONS FOR SUBSCRIPTION FORM

The signature to the Subscription Form must correspond in every particular with
the name written upon the face of the Warrant Certificate without alteration or
enlargement or any change whatever. If there is more than one subscriber, all
must sign.

In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.

The Warrant Certificate and the Subscription Form must be delivered by hand or
by courier.

--------------------------------------------------------------------------------

SCHEDULE B-2
FORM OF SECOND WARRANT

See attached.

--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE NOT TRANSFERABLE.

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
THESE WARRANTS MAY NOT BE EXERCISED BY OR ON BEHALF OF A U.S. PERSON OR PERSON
IN THE UNITED STATES UNLESS THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
WARRANTS HAVE BEEN REGISTERED UNDER THE 1933 ACT AND THE APPLICABLE SECURITIES
LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED IN
REGULATION S UNDER THE 1933 ACT.

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THE
SECURITIES SHALL NOT TRADE THE SECURITIES BEFORE APRIL 20, 2015.

WARRANT CERTIFICATE

MNP PETROLEUM CORPORATION.

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID AT THE TIME OF EXPIRY
(AS DEFINED HEREIN).

Warrant Certificate No.: 19/12/14.02 Right to Purchase 5,771,130 Common Shares
Number of Warrants: 5,771,130  

This is to certify that, for value received, STICHTING VB VAGOBEL, of
Utrechseweg 323, 3818 EK Amersfoort, The Neterlands, is the registered holder of
5,771,130 common share purchase warrants (each, a “Warrant” and collectively,
the “Warrants”), subject to adjustment as provided in the Terms and Conditions
(as hereinafter defined), of MNP PETROLEUM CORPORATION (the “Company”). Each
Warrant provides that the Holder, at the Exercise Time and upon and subject to
the Terms and Conditions, will acquire from the Company one fully paid and
non-assessable Warrant Share at the Exercise Price.

--------------------------------------------------------------------------------

- 2 -

ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE WARRANT
SHARE. THIS CERTIFICATE REPRESENTS 5,771,130 WARRANTS.

These Warrants are issued subject to the Terms and Conditions, which are
attached to this certificate or any replacement certificate (in either case the
“Warrant Certificate”) as Appendix “A” (the “Terms and Conditions”). Capitalized
terms used in this Certificate and not otherwise defined have the meanings given
to them in the Terms and Conditions, unless there is something in the subject
matter or context inconsistent therewith.

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder or any other person to subscribe for or purchase any Warrant
Shares at any time subsequent to the Time of Expiry and from and after such
time, these Warrants and all rights under this Warrant Certificate will be void
and of no value.

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed.

DATED at Baar, Switzerland, this 19th day of December, 2014.

MNP PETROLEUM CORPORATION

Per:     Authorized Signatory  


--------------------------------------------------------------------------------

- 3 -

APPENDIX “A”

TERMS AND CONDITIONS

TERMS AND CONDITIONS dated December 19th, 2014 (the “Terms and Conditions”),
attached to Warrant Certificate No. 19/12/14.02 issued by MNP Petroleum
Corporation.

1. INTERPRETATION

1.1 Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)

“1933 Act” means the United States Securities Act of 1933, as amended, and all
rules, regulations, orders, notices and policy statements thereunder, as amended
from time to time, and any successor legislation.

        (b)

“Affiliate” or “affiliate” has the meaning attributed to it in Rule 405
promulgated by the Securities and Exchange Commission pursuant to the 1933 Act
and means, unless otherwise specified, a person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person specified.

        (c)

“Business Day” means any day, other than a Saturday or Sunday, or a day on which
banking institutions in Baar, Switzerland or Amersfoort, the Netherlands are
authorized or required by law or other government action to close;

        (d)

"Common Shares" means the class of common shares which the Corporation is
authorized to issue as at the close of business on the Effective Date; provided
that in the event of any adjustment pursuant to the provisions of Section 4.3(a)
hereof, "Common Shares" shall thereafter mean the shares or other securities or
property resulting from such adjustment;

        (a)

“Company” means MNP Petroleum Corporation until a successor corporation will
have become such as a result of consolidation, amalgamation or merger of the
Company with or into any other corporation or corporations, or as a result of
the conveyance or transfer of all or substantially all of the properties and
estates of the Company as an entirety to any other corporation, and, thereafter,
“Company” will mean such successor corporation;

        (b)

"Director" means a director of the Company for the time being, and, unless
otherwise specified herein, reference to "action by the Directors" means action
by the directors of the Company as a board or, whenever empowered, action by any
committee of the directors of the Company;

        (c)

"Effective Date" means the date the Warrants are issued;

        (d)

"Exercise Date" means the date that is five Business Days following the date of
the Shareholder Meeting;

        (e)

“Exercise Time” means 10:00 a.m. (in Baar, Switzerland) on the Exercise Date;


--------------------------------------------------------------------------------

- 4 -

  (f)

“Exchange” means the TSX Venture Exchange operated by TMX Group Limited;

        (g)

“Exercise Price” means $0.15 per Warrant Share, subject to adjustment as
provided in Section 4.3(a) hereof;

        (h)

“First Debenture” has the meaning attributed to it in the Private Placement
Agreement;

        (i)

“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time;

        (j)

“Holder” means Stichting VB Vagobel;

        (k)

“Interest Warrant” has the meaning attributed to it in the Private Placement
Agreement;

        (l)

“person” and “Person” means a natural person, corporation, limited liability
corporation, unlimited liability corporation, joint stock corporation,
partnership, limited partnership, limited liability partnership, trust, trustee,
any unincorporated organization, joint venture or any other entity;

        (m)

“Private Placement Agreement” means the Private Placement Agreement dated
November 29, 2014, between the Company and the Holder pursuant to which, among
other things, the Company agreed to issue the Warrants and other securities;

        (n)

“Second Debenture” has the meaning attributed to it in the Private Placement
Agreement;

        (o)

“Second Warrant” has the meaning attributed to it in the Private Placement
Agreement;

        (p)

“Section” followed by a number refers to the specified Section of these Terms
and Conditions;

        (q)

“Shareholder Meeting” means the special meeting of the Shareholders, including
any adjournment or postponement thereof, to be called and held to consider the
Shareholder Resolution.

        (r)

“Shareholder Resolution” means the ordinary resolution to be considered by the
Shareholders at the Shareholder Meeting to approve the issuance, effectiveness,
and the terms and conditions of the Interest Warrant, the First Debenture and
the Second Debenture, the exercise of these Warrants, the Second Warrant and the
Interest Warrant and the conversion of the First Debenture and the Second
Debenture, such resolution to be in form and substance satisfactory to the
Corporation and the Purchaser, acting reasonably.

        (s)

“Shareholders” means the holders of Common Shares (excluding the Holder);

        (t)

“Shares” means the common shares in the capital of the Company as constituted at
the date hereof and any Shares resulting from any subdivision or consolidation
of the Shares;

        (u)

“Time of Expiry” means 5:00 pm (in Baar, Switzerland) on the Exercise Date, if
the Shareholders do not approve the Shareholder Resolution at the Shareholder
Meeting;


--------------------------------------------------------------------------------

- 5 -

  (v)

"Trading Day" with respect to a stock exchange means a day on which such stock
exchange is open for business and with respect to the over-the-counter market
means a day on which shares may be traded through the facilities of such
over-the-counter market;

          (w)

“Transfer” includes:

          (i)

any direct or indirect sale, exchange, assignment, gift, bequest, disposition,
mortgage, charge, pledge, encumbrance, grant of a security interest or other
arrangement by which possession, legal title or beneficial ownership passes from
one person to another, or to the same person in a different capacity; or

          (ii)

any disposition by way of option, right or privilege capable of becoming an
agreement or option,

         

whether or not voluntarily and whether or not for value, and any agreement to
effect any of the foregoing, and the words “Transferred”, “Transferring” and
similar words have corresponding meanings;

          (x)

“Warrant Certificate” means the Warrant Certificate attached to these Terms and
Conditions;

          (y)

“Warrant” means one of the warrants issued hereunder and “Warrants” means all of
the warrants issued hereunder, each one of which provides that the Holder will
purchase one Common Share for an exercise price of $0.15 at the Exercise Time,
subject to adjustment in accordance with Section 4.3(a) hereof; and

          (z)

“Warrant Shares” means the Shares issuable upon exercise of the Warrants.

1.2 Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3 Interpretation not affected by Headings

The division of these Terms and Conditions into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation thereof.

1.4 Applicable Law

The Warrants will be exclusively construed in accordance with the laws of the
State of Nevada. The Warrant Certificate and these Terms and Conditions are
governed by the laws of State of Nevada. The Holder irrevocably attorns to the
jurisdiction of the courts of the State of Nevada.

1.5 Currency

Unless otherwise provided, all dollar amounts referred to in the Warrant
Certificate and these Terms and Conditions are in lawful money of the United
States of America.

--------------------------------------------------------------------------------

- 6 -

2. ISSUE OF WARRANTS

2.1 Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase Shares.

2.2 Warrants to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
Shares from time to time issued or granted by the Company will rank pari passu,
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

2.3 Replacement of Lost or Damaged Warrant Certificate

  (a)

In case any Warrant Certificate becomes mutilated, lost, destroyed or stolen,
the Company, at its discretion, may issue and deliver a new Warrant Certificate
of like date and tenor as the one mutilated, lost, destroyed or stolen, in
exchange for, in place of, and upon cancellation of, such mutilated Warrant
Certificate, or in lieu of, and in substitution for, such lost, destroyed or
stolen Warrant Certificate, and the replacement Warrant Certificate will be
entitled to the benefit hereof and rank equally in accordance with its terms
with all other warrants issued or to be issued by the Company.

        (b)

The applicant for the issue of a new Warrant Certificate pursuant hereto will
bear the cost of the issue thereof and, in case of loss, destruction or theft,
will furnish to the Company such evidence of ownership and of loss, destruction
or theft of the Warrant Certificate so lost, destroyed or stolen as will be
satisfactory to the Company in its discretion. Such applicant may also be
required to furnish indemnity in amount and form satisfactory to the Company in
its discretion, and will pay the reasonable charges of the Company in connection
therewith.

2.4 Holder Not a Shareholder

The holding of the Warrant Certificate shall not constitute the Holder thereof a
shareholder of the Company, nor entitle it to any right or interest in respect
thereof except as expressly provided in the Warrant Certificate.

3. NOTICE

3.1 Notice to Holder

Any notice required or permitted to be given to the Holder must be in writing
and may be delivered in person, by overnight courier or by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy to the address of the Holder appearing on the Warrant Certificate
or to such other address as the Holder may specify by notice in writing to the
Company to the address set forth in Section 3.2, and any such notice will be
deemed to have been given and received by the Holder: (i) if by facsimile or
other electronic communication, on successful transmission; or (ii) if deposited
with an overnight courier or hand delivered, on delivery.

--------------------------------------------------------------------------------

- 7 -

3.2 Notice to the Company

Any notice required or permitted to be given to the Company must be in writing
and may be delivered in person, by overnight courier or by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy to the address of the Company set forth below or such other address
as the Company may specify by notice in writing to the Holder to the address of
the Holder appearing on the Warrant Certificate, and any such notice will be
deemed to have been given and received by the Company: (i) if by facsimile or
other electronic communication, on successful transmission; or (ii) if deposited
with an overnight courier or hand delivered, on delivery.

Notices to the Company shall be delivered to:

  MNP Petroleum Corporation   Bahnhofstrasse 9, Postfach 155   CH – 6341 Baar  
Switzerland   Attention: Heinz J. Scholz and Peter-Mark Vogel

with a copy (which shall not constitute notice) to:

  Clark Wilson LLP   Barristers and Solicitors   900 – 885 West Georgia Street  
Vancouver, BC   Canada V6C 3H1   Attn: Ethan Minsky   Fax: 604.687.6314

4. EXERCISE OF WARRANTS

4.1 Method of Exercise of Warrants

Following approval of the Shareholder Resolution at the Shareholder Meeting, the
Holder shall purchase all of the Warrant Shares at the Exercise Price at the
Exercise Time by providing the Company with the following documents:

  (a)

a completed and executed subscription form, in the form attached as Appendix B
hereto (the “Subscription Form”);

        (b)

surrendering the Warrant Certificate, together with the executed Subscription
Form, to the Company at the address set forth in Section 3.2; and

        (c)

paying the Exercise Price, in immediately available U.S. funds, by wire transfer
to the Company or its lawyers pursuant to wiring instructions that will be
provided to the Holder not less than five (5) Business Days prior to the
Exercise Date.

4.2 Effect of Exercise of Warrants

  (a)

Following approval of the Shareholder Resolution at the Shareholder Meeting, at
the Exercise Time and upon receipt by the Company of the duly executed
Subscription Form and the Exercise Price, the Warrant Shares so subscribed for
will be deemed to have been allotted and issued as fully paid and non-assessable
Common Shares and the Holder will be deemed to have become the holder (or
holders) of record of such Warrant Shares on such date.


--------------------------------------------------------------------------------

- 8 -

  (b)

As promptly as practicable after the Exercise Time and, in any event, within ten
(10) Business Days after the Exercise Date, the Company shall forthwith cause to
be delivered to the Holder a certificate for the Warrant Shares.

4.3 Warrants for Fractions of Warrant Shares

  (a)

The Company shall not be required to issue or cause to be issued fractional
Warrant Shares on the exercise of these Warrants. If any fraction of a Warrant
Share would, except for the provisions of this Section 4.3, be issuable upon
exercise of these Warrants, the number of Warrant Shares to be issued will be
rounded up to the nearest whole share.

4.4 Adjustment of Exercise Price and Number of Warrant Shares

  (a)

If at any time or from time to time while the Warrants are still outstanding,
the Company shall effect a subdivision or consolidation of the issued and
outstanding Shares, the Exercise Price in effect immediately before the
subdivision shall be proportionately decreased, and, conversely, the Exercise
Price in effect immediately before a consolidation shall be proportionately
increased. Any adjustment under this Section 4.4(a) shall become effective at
the close of business on the date the subdivision or consolidation becomes
effective.

          (b)

If at any time while the Warrants are outstanding, (i) the Company effects any
merger or combination of the Company with or into another entity, (ii) the
Company effects any sale of all or substantially all of its assets in one or
more transactions, (iii) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Shares are
permitted to tender or exchange their Shares for other securities, cash or
property, or (iv) the Company effects any reclassification or recapitalization
of the Shares or any compulsory share exchange pursuant to which the Shares are
effectively converted into or exchanged for other securities, cash or property
(other than a subdivision, consolidation or dividend provided for elsewhere in
this Section 4.4) (in any such case, a “Fundamental Change”), then, upon any
subsequent exercise of the Warrant, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise absent
such Fundamental Change, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Change if it had been, immediately prior to such Fundamental Change,
the holder of such Warrant Share (the “Alternate Consideration”). If holders of
Shares are given any choice as to the securities, cash or property to be
received in a Fundamental Change, then the Holder shall be given the same choice
as to the Alternate Consideration it receives upon any exercise of the Warrants
following such Fundamental Change. In the event of a Fundamental Change, the
Company or the successor or purchasing entity, as the case may be, shall execute
with the Holder a written agreement providing that:

          (i)

the Warrants shall thereafter entitle the Holder to purchase the Alternate
Consideration; and

          (ii)

in the case of any such successor or purchasing entity, upon such consolidation,
merger, statutory exchange, combination, sale or conveyance, such successor or
purchasing entity shall be jointly and severally liable with the Company for the
performance of all of the Company’s obligations under the Warrants and the
Private Placement Agreement.


--------------------------------------------------------------------------------

- 9 -

  (c)

If, in the case of any Fundamental Change, the Alternate Consideration includes
shares, other securities, other property or assets of an entity other than the
Company or any such successor or purchasing entity, as the case may be, then
such written agreement shall also be executed by such other entity and shall
contain such additional provisions to protect the interests of the Holder as the
board of directors of the Company shall reasonably consider necessary by reason
of the foregoing. At the Holder’s request, any successor to the Company or
surviving entity in such Fundamental Change shall issue to the Holder a new
Warrant Certificate consistent with the foregoing provisions and evidencing the
Holder’s right to exercise the Warrants for Alternate Consideration. Any
agreement pursuant to which a Fundamental Change is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 4.4 and insuring that the Warrants (or any other replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Change.

4.5 Limitation on Exercise

Notwithstanding anything else contained herein to the contrary, until the
Company has obtained Shareholder Approval, the number of Common Shares that may
be acquired by the Holder upon the exercise of this Warrant (or otherwise in
respect hereof) shall be limited to the extent necessary to ensure that,
following such exercise (or other issuance) the total number of Common Shares
then beneficially owned by the Holder and its Affiliates and any other Persons
whose beneficial ownership of Common Shares would be aggregated with the
Holder's by the Exchange, does not exceed 19.9% of the total number of issued
and outstanding Common Shares including for such purpose the Warrant Shares
issuable upon exercise of the Warrants.

5. RESERVATION OF WARRANT SHARES

The Company covenants with the Holder that so long as this Warrant remains
outstanding it will reserve and keep available a sufficient number of Common
Shares for the purpose of enabling the Company to satisfy its obligations to
issue Warrant Shares upon the exercise of the Warrants, and all Warrants shall,
when countersigned and registered as provided herein, be valid and enforceable
against the Company.

6. WAIVER OF CERTAIN RIGHTS

The Holder, as part of the consideration for the issue of the Warrants, waives
and will not have any right, cause of action or remedy now or hereafter existing
in any jurisdiction against any past, present or future incorporator,
shareholder, director or officer of the Company for the issue of Warrant Shares
pursuant to the exercise of any Warrant, or on any covenant, agreement,
representation or warranty by the Company herein contained or contained in the
Warrant Certificate.

7. MODIFICATION OF TERMS AND CONDITIONS FOR CERTAIN PURPOSES

From time to time, the Company may, subject to the provisions herein and acting
reasonably and in good faith, modify the Terms and Conditions hereof, for the
purpose of correction or rectification of any ambiguities, defective provisions,
errors or omissions herein.

--------------------------------------------------------------------------------

- 10 -

8. TIME OF ESSENCE

Time will be of the essence hereof.

9. SUCCESSORS

This Warrant Certificate will enure to the benefit of and be binding upon the
Holder and the Company and its successors.

10. WARRANTS NOT TRANSFERABLE

This Warrant Certificate is not transferable.

--------------------------------------------------------------------------------

- 11 -

APPENDIX B

SUBSCRIPTION FORM

TO: MNP PETROLEUM CORPORATION   Bahnhofstrasse 9, Postfach 155     CH-6341 Baar
  Switzerland   Attention: Chief Financial Officer

The undersigned Holder of the within Warrant Certificate hereby subscribes for
5,771,130 common shares (the “Shares”) of MNP PETROLEUM CORPORATION (the
“Company) pursuant to the within Warrant Certificate at $0.15 per Share on and
subject to the Terms and Conditions of the within Warrant Certificate (the
“Warrant Terms”). This subscription is accompanied by payment of the purchase
price of the Shares by way of a wire transfer pursuant to instructions that have
been provided by the Company. The Holder represents that this subscription will
not violate the terms of Section 4.5 of the Warrant Terms, and that the
undersigned holder (i) at the time of exercise of the Warrants is not in the
United States; (ii) is not a "U.S. person" as defined in Regulation S under the
United States Securities Act of 1933, as amended (the "U.S. Securities Act"),
(iii) is not exercising the Warrants on behalf of a "U.S. person"; and (iv) did
not execute or deliver this subscription form in the United States.

The undersigned hereby directs that the Shares hereby subscribed for be issued
and delivered as follows:

NAME(S) IN FULL   ADDRESS(ES)   NUMBER OF SHARES Stichting VB Vagobel  
Utrechseweg 323, 3818 EK,   5,771,130     Amersfoort, The Netherlands          
                            TOTAL:   5,771,130

(Please print full name in which share certificates are to be issued).

DATED this _____day of ______________________, 20___.

In the presence of:                 Signature of Witness   Signature of Warrant
Holder             Please print below your name and address in full.            
    Name (Mr./Mrs./Miss)                 Address                


--------------------------------------------------------------------------------

- 12 -

LEGENDS

The certificates representing the Shares acquired on the exercise of the
Warrants will bear the following legends, if and as applicable:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE APRIL 20, 2015.

 

INSTRUCTIONS FOR SUBSCRIPTION FORM

The signature to the Subscription Form must correspond in every particular with
the name written upon the face of the Warrant Certificate without alteration or
enlargement or any change whatever. If there is more than one subscriber, all
must sign.

In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.

The Warrant Certificate and the Subscription Form must be delivered by hand or
by courier.

--------------------------------------------------------------------------------

SCHEDULE B-3
FORM OF INTEREST WARRANT

See attached.

--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE NOT TRANSFERABLE.

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").
THESE WARRANTS MAY NOT BE EXERCISED BY OR ON BEHALF OF A U.S. PERSON OR PERSON
IN THE UNITED STATES UNLESS THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
WARRANTS HAVE BEEN REGISTERED UNDER THE 1933 ACT AND THE APPLICABLE SECURITIES
LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED IN
REGULATION S UNDER THE 1933 ACT.

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THE
SECURITIES SHALL NOT TRADE THE SECURITIES BEFORE <>, 2015. [INSERT THE DATE THAT
IS FOUR MONTHS AND ONE DAY FOLLOWING THE DATE THE WARRANT IS ISSUED]

WARRANT CERTIFICATE

MNP PETROLEUM CORPORATION.

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID AT THE TIME OF EXPIRY
(AS DEFINED HEREIN).

Warrant Certificate No.: <>/<>/15.1 Right to Purchase 7,142,857 Common Shares
Number of Warrants: 7,142,857  

This is to certify that, for value received, STICHTING VB VAGOBEL, of
Utrechseweg 323, 3818 EK Amersfoort, The Neterlands, is the registered holder of
7,142,857 common share purchase warrants (each, a “Warrant” and collectively,
the “Warrants”), subject to adjustment as provided in the Terms and Conditions
(as hereinafter defined), of MNP PETROLEUM CORPORATION (the “Company”). Each
Warrant provides that the Holder, at the Exercise Time and upon and subject to
the Terms and Conditions, will acquire from the Company one fully paid and
non-assessable Warrant Share at the Exercise Price.

ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE WARRANT
SHARE. THIS CERTIFICATE REPRESENTS 7,142,857 WARRANTS.

These Warrants are issued subject to the Terms and Conditions, which are
attached to this certificate or any replacement certificate (in either case the
“Warrant Certificate”) as Appendix “A” (the “Terms and Conditions”) and subject
further to the terms of the Private Placement Agreement, the First Debenture and
the Second Debenture (as those terms are defined in the Terms and Conditions).
Capitalized terms used in this Certificate and not otherwise defined have the
meanings given to them in the Terms and Conditions, unless there is something in
the subject matter or context inconsistent therewith.

--------------------------------------------------------------------------------

- 2 -

Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder or any other person to subscribe for or purchase any Warrant
Shares at any time subsequent to the Time of Expiry and from and after such
time, these Warrants and all rights under this Warrant Certificate will be void
and of no value.

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed.

DATED at Baar, Switzerland, this <> day of <>, 2015.

MNP PETROLEUM CORPORATION

Per:     Authorized Signatory  


--------------------------------------------------------------------------------

- 3 -

APPENDIX “A”

TERMS AND CONDITIONS

TERMS AND CONDITIONS dated <>, 2015 (the “Terms and Conditions”), attached to
Warrant Certificate No. <>/<>/15.1 issued by MNP Petroleum Corporation.

1. INTERPRETATION

1.1 Definitions

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

  (a)

“1933 Act” means the United States Securities Act of 1933, as amended, and all
rules, regulations, orders, notices and policy statements thereunder, as amended
from time to time, and any successor legislation.

        (b)

“Affiliate” or “affiliate” has the meaning attributed to it in Rule 405
promulgated by the Securities and Exchange Commission pursuant to the 1933 Act
and means, unless otherwise specified, a person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person specified.

        (c)

“Business Day” means any day, other than a Saturday or Sunday, or a day on which
banking institutions in Baar, Switzerland or Amersfoort, the Netherlands are
authorized or required by law or other government action to close;

        (d)

"Common Shares" means the class of common shares which the Corporation is
authorized to issue as at the close of business on the Effective Date; provided
that in the event of any adjustment pursuant to the provisions of Section 4.3(a)
hereof, "Common Shares" shall thereafter mean the shares or other securities or
property resulting from such adjustment;

        (a)

“Company” means MNP Petroleum Corporation until a successor corporation will
have become such as a result of consolidation, amalgamation or merger of the
Company with or into any other corporation or corporations, or as a result of
the conveyance or transfer of all or substantially all of the properties and
estates of the Company as an entirety to any other corporation, and, thereafter,
“Company” will mean such successor corporation;

        (b)

"Director" means a director of the Company for the time being, and, unless
otherwise specified herein, reference to "action by the Directors" means action
by the directors of the Company as a board or, whenever empowered, action by any
committee of the directors of the Company;

        (c)

"Effective Date" means the date the Warrants are issued;

        (d)

“Exchange” means the TSX Venture Exchange operated by TMX Group Limited;

        (e)

“Exercise Price” means $0.70 per Warrant Share, subject to adjustment as
provided in Section 4.3(a) hereof;


--------------------------------------------------------------------------------

- 4 -

  (f)

“Expiry Date” means the Maturity Date of the Second Debenture (as that term is
defined in the Second Debenture);

          (g)

“First Debenture” means the Convertible Debenture issued to the Holder by the
Company on the First Debenture Date, pursuant to the Private Placement
Agreement;

          (h) “First Debenture Date” means the fifth Business Day following the
Shareholder Approval Date;         (i)

“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time;

          (j)

“Holder” means Stichting VB Vagobel;

          (k)

“Interest Date” has the meaning attributed in each of the First Debenture and
the Second Debenture;

          (l)

“Interest Payment Date” has the meaning attributed in each of the First
Debenture and the Second Debenture;

          (m)

“person” and “Person” means a natural person, corporation, limited liability
corporation, unlimited liability corporation, joint stock corporation,
partnership, limited partnership, limited liability partnership, trust, trustee,
any unincorporated organization, joint venture or any other entity;

          (n)

“Private Placement Agreement” means the Private Placement Agreement dated
November 29, 2014, between the Company and the Holder pursuant to which, among
other things, the Company agreed to issue the Interest Warrants and other
securities;

          (o)

“Second Debenture” means the Convertible Debenture issued to the Holder by the
Company on the Second Debenture Date, pursuant to the Private Placement
Agreement;

          (p) “Second Debenture Date” means the date that is four months after
the Shareholder Approval Date;         (q)

“Section” followed by a number refers to the specified Section of these Terms
and Conditions;

          (r) “Shareholder Approval Date” has the meaning attributed to it in
the Private Placement Agreement;         (s)

“Shares” means the common shares in the capital of the Company as constituted at
the date hereof and any Shares resulting from any subdivision or consolidation
of the Shares;

          (t)

“Time of Expiry” means 5:00 pm (in Baar, Switzerland) on the Expiry Date;

          (u)

"Trading Day" with respect to a stock exchange means a day on which such stock
exchange is open for business and with respect to the over-the-counter market
means a day on which shares may be traded through the facilities of such
over-the-counter market;

          (v)

“Transfer” includes:

          (i)

any direct or indirect sale, exchange, assignment, gift, bequest, disposition,
mortgage, charge, pledge, encumbrance, grant of a security interest or other
arrangement by which possession, legal title or beneficial ownership passes from
one person to another, or to the same person in a different capacity; or

          (ii)

any disposition by way of option, right or privilege capable of becoming an
agreement or option,


--------------------------------------------------------------------------------

- 5 -

 

whether or not voluntarily and whether or not for value, and any agreement to
effect any of the foregoing, and the words “Transferred”, “Transferring” and
similar words have corresponding meanings;

        (w)

“Vested Shares” has the meaning attributed in Section 4.1 hereof;

        (x)

“Warrant Certificate” means the Warrant Certificate attached to these Terms and
Conditions;

        (y)

“Warrant” means one of the warrants issued hereunder and “Warrants” means all of
the warrants issued hereunder, each one of which provides that the Holder will
purchase one Common Share for an exercise price of $0.70 at the Exercise Time,
subject to adjustment in accordance with Section 4.3(a) hereof; and

        (z)

“Warrant Shares” means the Shares issuable upon exercise of the Warrants.

1.2 Gender

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

1.3 Interpretation not affected by Headings

The division of these Terms and Conditions into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation thereof.

1.4 Applicable Law

The Warrants will be exclusively construed in accordance with the laws of the
State of Nevada. The Warrant Certificate and these Terms and Conditions are
governed by the laws of State of Nevada. The Holder irrevocably attorns to the
jurisdiction of the courts of the State of Nevada.

1.5 Currency

Unless otherwise provided, all dollar amounts referred to in the Warrant
Certificate and these Terms and Conditions are in lawful money of the United
States of America.

2. ISSUE OF WARRANTS

2.1 Additional Warrants

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase Shares.

2.2 Warrants to Rank Pari Passu

All Warrants and additional warrants, options or similar rights to purchase
Shares from time to time issued or granted by the Company will rank pari passu,
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

--------------------------------------------------------------------------------

- 6 -

2.3 Replacement of Lost or Damaged Warrant Certificate

  (a)

In case any Warrant Certificate becomes mutilated, lost, destroyed or stolen,
the Company, at its discretion, may issue and deliver a new Warrant Certificate
of like date and tenor as the one mutilated, lost, destroyed or stolen, in
exchange for, in place of, and upon cancellation of, such mutilated Warrant
Certificate, or in lieu of, and in substitution for, such lost, destroyed or
stolen Warrant Certificate, and the replacement Warrant Certificate will be
entitled to the benefit hereof and rank equally in accordance with its terms
with all other warrants issued or to be issued by the Company.

        (b)

The applicant for the issue of a new Warrant Certificate pursuant hereto will
bear the cost of the issue thereof and, in case of loss, destruction or theft,
will furnish to the Company such evidence of ownership and of loss, destruction
or theft of the Warrant Certificate so lost, destroyed or stolen as will be
satisfactory to the Company in its discretion. Such applicant may also be
required to furnish indemnity in amount and form satisfactory to the Company in
its discretion, and will pay the reasonable charges of the Company in connection
therewith.

2.4 Holder Not a Shareholder

The holding of the Warrant Certificate shall not constitute the Holder thereof a
shareholder of the Company, nor entitle it to any right or interest in respect
thereof except as expressly provided in the Warrant Certificate.

3. NOTICE

3.1 Notice to Holder

Any notice required or permitted to be given to the Holder must be in writing
and may be delivered in person, by overnight courier or by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy to the address of the Holder appearing on the Warrant Certificate
or to such other address as the Holder may specify by notice in writing to the
Company to the address set forth in Section 3.2, and any such notice will be
deemed to have been given and received by the Holder: (i) if by facsimile or
other electronic communication, on successful transmission; or (ii) if deposited
with an overnight courier or hand delivered, on delivery.

3.2 Notice to the Company

Any notice required or permitted to be given to the Company must be in writing
and may be delivered in person, by overnight courier or by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy to the address of the Company set forth below or such other address
as the Company may specify by notice in writing to the Holder to the address of
the Holder appearing on the Warrant Certificate, and any such notice will be
deemed to have been given and received by the Company: (i) if by facsimile or
other electronic communication, on successful transmission; or (ii) if deposited
with an overnight courier or hand delivered, on delivery.

--------------------------------------------------------------------------------

- 7 -

Notices to the Company shall be delivered to:

  MNP Petroleum Corporation   Bahnhofstrasse 9, Postfach 155   CH – 6341 Baar  
Switzerland   Attention: Heinz J. Scholz and Peter-Mark Vogel

with a copy (which shall not constitute notice) to:

  Clark Wilson LLP   Barristers and Solicitors   900 – 885 West Georgia Street  
Vancouver, BC   Canada V6C 3H1   Attn: Ethan Minsky   Fax: 604.687.6314

4. EXERCISE OF WARRANTS

4.1 Method of Exercise of Warrants

The right to purchase Warrant Shares at the Exercise Price shall vest in
installments on each Interest Date. Each such installment shall consist of such
number of Warrant Shares (hereinafter “Vested Shares”) as is determined pursuant
to Section 3.2 of the First Debenture and the Second Debenture, respectively.
Within ten (10) calendar days following each Interest Payment Date, the Holder
shall provide to the Company:

  (a)

a completed and executed subscription form, in the form attached as Appendix B
hereto (the “Subscription Form”) for the Vested Shares; and

        (b)

payment of the Exercise Price for the Vested Shares, in immediately available
U.S. funds, by wire transfer to the Company or its lawyers pursuant to wiring
instructions that will be provided to the Holder not less than five (5) Business
Days prior to such Interest Payment Date.

4.2 Effect of Exercise of Warrants

  (a)

Upon receipt by the Company of the duly executed Subscription Form and the
Exercise Price, the Warrant Shares so subscribed for will be deemed to have been
allotted and issued as fully paid and non-assessable Common Shares and the
Holder will be deemed to have become the holder (or holders) of record of such
Warrant Shares on such date.

        (b)

As promptly as practicable after receipt of the Subscription Form and payment of
the Exercise Price and, in any event, not less than twenty calendar days
thereafter, the Company shall forthwith cause to be delivered to the Holder a
certificate for the Vested Shares.

4.3 Warrants for Fractions of Warrant Shares

  (a)

The Company shall not be required to issue or cause to be issued fractional
Warrant Shares on the exercise of these Warrants. If any fraction of a Warrant
Share would, except for the provisions of this Section 4.3, be issuable upon
exercise of these Warrants, the number of Warrant Shares to be issued will be
rounded up to the nearest whole share.


--------------------------------------------------------------------------------

- 8 -

4.4 Adjustment of Exercise Price and Number of Warrant Shares

  (a)

If at any time or from time to time while the Warrants are still outstanding,
the Company shall effect a subdivision or consolidation of the issued and
outstanding Shares, the Exercise Price in effect immediately before the
subdivision shall be proportionately decreased, and, conversely, the Exercise
Price in effect immediately before a consolidation shall be proportionately
increased. Any adjustment under this Section 4.4(a) shall become effective at
the close of business on the date the subdivision or consolidation becomes
effective.

          (b)

If at any time while the Warrants are outstanding, (i) the Company effects any
merger or combination of the Company with or into another entity, (ii) the
Company effects any sale of all or substantially all of its assets in one or
more transactions, (iii) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Shares are
permitted to tender or exchange their Shares for other securities, cash or
property, or (iv) the Company effects any reclassification or recapitalization
of the Shares or any compulsory share exchange pursuant to which the Shares are
effectively converted into or exchanged for other securities, cash or property
(other than a subdivision, consolidation or dividend provided for elsewhere in
this Section 4.4) (in any such case, a “Fundamental Change”), then, upon any
subsequent exercise of the Warrant, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise absent
such Fundamental Change, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Change if it had been, immediately prior to such Fundamental Change,
the holder of such Warrant Share (the “Alternate Consideration”). If holders of
Shares are given any choice as to the securities, cash or property to be
received in a Fundamental Change, then the Holder shall be given the same choice
as to the Alternate Consideration it receives upon any exercise of the Warrants
following such Fundamental Change. In the event of a Fundamental Change, the
Company or the successor or purchasing entity, as the case may be, shall execute
with the Holder a written agreement providing that:

          (i)

the Warrants shall thereafter entitle the Holder to purchase the Alternate
Consideration; and

          (ii)

in the case of any such successor or purchasing entity, upon such consolidation,
merger, statutory exchange, combination, sale or conveyance, such successor or
purchasing entity shall be jointly and severally liable with the Company for the
performance of all of the Company’s obligations under the Warrants and the
Private Placement Agreement.

          (c)

If, in the case of any Fundamental Change, the Alternate Consideration includes
shares, other securities, other property or assets of an entity other than the
Company or any such successor or purchasing entity, as the case may be, then
such written agreement shall also be executed by such other entity and shall
contain such additional provisions to protect the interests of the Holder as the
board of directors of the Company shall reasonably consider necessary by reason
of the foregoing. At the Holder’s request, any successor to the Company or
surviving entity in such Fundamental Change shall issue to the Holder a new
Warrant Certificate consistent with the foregoing provisions and evidencing the
Holder’s right to exercise the Warrants for Alternate Consideration. Any
agreement pursuant to which a Fundamental Change is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 4.4 and insuring that the Warrants (or any other replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Change.

--------------------------------------------------------------------------------


- 9 -

5. RESERVATION OF WARRANT SHARES

The Company covenants with the Holder that so long as this Warrant remains
outstanding it will reserve and keep available a sufficient number of Common
Shares for the purpose of enabling the Company to satisfy its obligations to
issue Warrant Shares upon the exercise of the Warrants, and all Warrants shall,
when countersigned and registered as provided herein, be valid and enforceable
against the Company.

6. WAIVER OF CERTAIN RIGHTS

The Holder, as part of the consideration for the issue of the Warrants, waives
and will not have any right, cause of action or remedy now or hereafter existing
in any jurisdiction against any past, present or future incorporator,
shareholder, director or officer of the Company for the issue of Warrant Shares
pursuant to the exercise of any Warrant, or on any covenant, agreement,
representation or warranty by the Company herein contained or contained in the
Warrant Certificate.

7. MODIFICATION OF TERMS AND CONDITIONS FOR CERTAIN PURPOSES

From time to time, the Company may, subject to the provisions herein and acting
reasonably and in good faith, modify the Terms and Conditions hereof, for the
purpose of correction or rectification of any ambiguities, defective provisions,
errors or omissions herein.

8. TIME OF ESSENCE

Time will be of the essence hereof.

9. SUCCESSORS

This Warrant Certificate will enure to the benefit of and be binding upon the
Holder and the Company and its successors.

10. WARRANTS NOT TRANSFERABLE

This Warrant Certificate is not transferable.

--------------------------------------------------------------------------------

- 10 -

APPENDIX B

SUBSCRIPTION FORM

TO: MNP PETROLEUM CORPORATION   Bahnhofstrasse 9, Postfach 155     CH-6341 Baar
  Switzerland   Attention: Chief Financial Officer

The undersigned Holder of the within Warrant Certificate hereby subscribes for
____________ common shares (the “Shares”) of MNP PETROLEUM CORPORATION (the
“Company) pursuant to the within Warrant Certificate at $0.70 per Share on and
subject to the Terms and Conditions of the within Warrant Certificate (the
“Warrant Terms”). This subscription is accompanied by payment of the purchase
price of the Shares by way of a wire transfer pursuant to instructions that have
been provided by the Company. The Holder represents that it (i) at the time of
exercise of the Warrants is not in the United States; (ii) is not a "U.S.
person" as defined in Regulation S under the United States Securities Act of
1933, as amended (the "U.S. Securities Act"), (iii) is not exercising the
Warrants on behalf of a "U.S. person"; and (iv) did not execute or deliver this
subscription form in the United States.

The undersigned hereby directs that the Shares hereby subscribed for be issued
and delivered as follows:

NAME(S) IN FULL   ADDRESS(ES)   NUMBER OF SHARES Stichting VB Vagobel  
Utrechseweg 323, 3818 EK,         Amersfoort, The Neterlands                    
                  TOTAL:    

(Please print full name in which share certificates are to be issued).

DATED this _____day of ______________________, 20___.

In the presence of:                 Signature of Witness   Signature of Warrant
Holder       Please print below your name and address in full.                
Name (Mr./Mrs./Miss)                 Address                


--------------------------------------------------------------------------------

- 11 -

LEGENDS

The certificates representing the Shares acquired on the exercise of the
Warrants will bear the following legends, if and as applicable:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE <>, 2015. [INSERT THE DATE THAT IS FOUR
MONTHS AND ONE DAY FOLLOWING THE DATE THE WARRANT IS ISSUED]

 

INSTRUCTIONS FOR SUBSCRIPTION FORM

The signature to the Subscription Form must correspond in every particular with
the name written upon the face of the Warrant Certificate without alteration or
enlargement or any change whatever. If there is more than one subscriber, all
must sign.

In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.

The Warrant Certificate and the Subscription Form must be delivered by hand or
by courier.

--------------------------------------------------------------------------------

SCHEDULE B-4
FORM OF FIRST DEBENTURE

See attached.

--------------------------------------------------------------------------------

“THIS CONVERTIBLE DEBENTURE IS NOT TRANSFERABLE.”

THE SECURITY REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NEITHER THE SECURITY REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THIS
SECURITY IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS AND UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED
STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY AND
THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE SHALL NOT TRADE SUCH
SECURITIES BEFORE <>, 2015. [INSERT THE DATE THAT IS FOUR MONTHS AND ONE DAY
FOLLOWING THE DATE THE DEBENTURE IS ISSUED]

Issue Date: <>, 2015

Conversion Price (subject to adjustment as contemplated herein): US$0.70 per
Conversion Share

UNSECURED NON-TRANSFERABLE CONVERTIBLE DEBENTURE

FOR VALUE RECEIVED, MNP PETROLEUM CORPORATION (the “Company”) promises to pay to
STICHTING VB VAGOBEL (the “Holder”), the Principal (as defined below) of
TWENTY-FIVE MILLION AND/00 Dollars ($25,000,000) in lawful currency of the
United States on or before the fifth anniversary of the Issue Date (the
“Maturity Date”), subject to the terms and conditions hereof and to pay interest
("Interest") on any outstanding Principal at the applicable Interest Rate (as
defined below) from the Issue Date until the same becomes due and payable,
whether upon the Maturity Date, or acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof.

This Debenture is subject to the following additional terms and conditions:

1.

Definitions

      1.1

For the purposes hereof, in addition to the terms defined elsewhere in this
Debenture: (i) capitalized terms not otherwise defined herein have the meanings
given to such terms in the Private Placement Agreement (as defined herein), and
(ii) the following terms shall have the following meanings:

      (a)

“Business Day” means any day, other than a Saturday or Sunday, or a day on which
banking institutions in Baar, Switzerland or Amersfoort, the Netherlands are
authorized or required by law or other government action to close;


--------------------------------------------------------------------------------

- 2 -

  (b)

“Cash Interest” means one third of the Interest payable on any Interest Payment
Date, which shall be paid or payable in cash;

        (c)

“Common Shares” means common shares in the capital of the Company and shares of
any other class into which Common Shares may hereafter be reclassified or
changed;

        (d)

“Conversion Date” has the meaning set forth in Section 4.3 hereof;

        (e)

“Conversion Price” means $0.70;

        (f)

“Conversion Shares” means the Shares to be issued upon conversion, from
time-to-time, of any portion of the Principal;

        (g)

“Debenture” means this unsecured non-transferable convertible debenture and all
of the terms and conditions pursuant to which it is issued;

        (h)

“Exchange” means the TSX Venture Exchange;

        (i)

“Exchange Policy 1.1” means Policy 1.1 – Interpretation of the Exchange;

        (j)

“Interest Date” means each anniversary of the Issue Date during the Term, and
includes the Maturity Date;

        (k)

“Interest Payment Date” means the date that is 30 calendar days after each
Interest Date;

        (l)

“Interest Rate” means three percent (3%) per annum;

        (m)

“Interest Shares” means Shares issued pursuant to exercise of the Interest
Warrant in order to pay Interest;

        (n)

“Interest Warrant” means the Common Share Purchase Warrant issued on <>, 2015
pursuant to which Interest Shares may be issued from time-to-time;

        (o)

“Issue Date” means <>, 2015;

        (p)

“Maturity Date” has the meaning attributed to it on the first page of this
Convertible Debenture;

        (q)

“Person” means a corporation, association, partnership, organization, business,
individual, government or political subdivision thereof;

        (r)

“Principal” means the amount of Principal as may be due and owing by the Company
to the Holder from time to time under the Debenture;

        (s)

“Private Placement Agreement” means the Private Placement Agreement dated
November 29, 2014, between the Company and the Holder pursuant to which the
Holder agreed to purchase the Debenture and other securities;

        (t)

“Shares” means Common Shares;


--------------------------------------------------------------------------------

- 3 -

  (u)

“Trading Day” means a day on which the Shares are traded on the Exchange or
other trading market on which the Shares are then listed or quoted, provided
that, in the event that the Shares are not listed or quoted, then Trading Day
shall mean a Business Day;

        (v)

“U.S. Currency” means the lawful currency of the United States of America;


1.2

Unless otherwise provided, all dollar amounts referred to in the Debenture are
in U.S. Currency.

    2.

Private Placement Agreement

    2.1

This Debenture has been issued pursuant to the Private Placement Agreement, is
subject in all respects to the terms of the Private Placement Agreement, and
incorporates the terms of the Private Placement Agreement to the extent that
they do not conflict with the terms of the Debenture. To the extent of any such
conflict, the terms of this Debenture shall prevail and be paramount. No right,
title or interest of the Holder in this Debenture may be transferred or assigned
without the prior written consent of the Company, which the Company may grant or
withhold in its sole and absolute discretion.

    3.

Interest

    3.1

Interest on outstanding Principal shall accrue at the Interest Rate beginning on
the Issue Date, shall be computed on the basis of a 360-day year and twelve
30-day months, and shall be payable annually on each Interest Payment Date.
One-third of the Interest due on any Interest Payment Date shall be paid in the
form of Cash Interest and two-thirds shall be paid in the form of Interest
Shares pursuant to exercise of the Interest Warrant.

    3.2

Interest Shares shall be issued through exercise of the Interest Warrant. The
number of Interest Shares to be issued upon exercise of the Interest Warrant
shall be determined by dividing the amount of Interest accrued and unpaid on
each Interest Date by the Interest Warrant Exercise Price of $0.70.

    4.

Conversion

    4.1

The Company shall pay all or any part of the Principal due under the Debenture
at any time on or before the Maturity Date, without penalty or prepayment
premium, by way of conversions pursuant to the provision of this Section 4.
Conversions prior to the Maturity Date shall be at the option of the Holder,
subject to the terms of this Debenture. All Principal that remains outstanding
on the Maturity Date shall be automatically converted on the Maturity Date.

    4.2

At any time and from time-to-time after the Issue Date and until the Maturity
Date, the Holder shall be entitled to convert some or all of the outstanding
Principal into Conversion Shares at the Conversion Price. In order to effect
such a conversion, the Holder shall deliver to the Company an executed
Conversion Notice in the form attached hereto as Appendix “A” (each a
“Conversion Notice”). A Conversion Notice received by the Company after 4:00
p.m. (in Baar, Switzerland) on any Business Day, or at any time on any day that
is not a Business Day, shall be deemed to have been received by the Company on
the following Business Day. No Conversion Notice shall be required for the
automatic conversion of Principal that is outstanding on the Maturity Date.

    4.3

The Company shall effect conversions within five (5) Business Days after receipt
of any Conversion Notice or the Maturity Date, as applicable. The Holder shall
not be required to physically surrender the Debenture to the Company unless and
until the entire Principal has been converted in the manner specified in this
Section 4.3.


--------------------------------------------------------------------------------

- 4 -

4.4

Any conversions hereunder shall have the effect of reducing the outstanding
Principal in an amount equal to the amount of Principal being converted. The
Company shall maintain records showing all Principal converted, the date of such
conversions and the outstanding balance of the Principal remaining.

      4.5

The Holder, by acceptance of the Debenture, acknowledges and agrees that,
following each conversion of any portion of Principal, the unpaid and
unconverted Principal will be decreased by the dollar amount of the product of
the number of Conversion Shares issued upon conversion and the Conversion Price.

      4.6

Not later than ten (10) Business Days after any Conversion Date, the Company
will deliver to the Holder certificates representing the number of Conversion
Shares being issued, which certificates shall bear such restrictive legends and
trading restrictions as are required by applicable law, the Private Placement
Agreement and by the Exchange.

      4.7

If at any time or from time to time while any Principal is still outstanding,
the Company shall effect a subdivision or consolidation of the issued and
outstanding Shares, the Conversion Price in effect immediately before the
subdivision shall be proportionately decreased, and, conversely, the Conversion
Price in effect immediately before a consolidation shall be proportionately
increased. Any adjustment under this Section 4.7 shall become effective at the
close of business on the date the subdivision or consolidation becomes
effective.

      4.8

If at any time while the Debenture is outstanding, (i) the Company effects any
merger or combination of the Company with or into another entity, (ii) the
Company effects any sale of all or substantially all of its assets in one or
more transactions, (iii) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Shares are
permitted to tender or exchange their Shares for other securities, cash or
property, or (iv) the Company effects any reclassification or recapitalization
of the Shares or any compulsory share exchange pursuant to which the Shares are
effectively converted into or exchanged for other securities, cash or property
(other than a subdivision, consolidation or dividend provided for elsewhere in
this Section 5) (in any such case, a “Fundamental Change”), then, upon any
subsequent conversion of the Debenture, the Holder shall have the right to
receive, for each Conversion Share that would have been issuable upon such
conversion absent such Fundamental Change, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Change if it had been, immediately prior to such
Fundamental Change, the holder of one Conversion Share (the “Alternate
Consideration”). If holders of Shares are given any choice as to the securities,
cash or property to be received in a Fundamental Change, then the Holder shall
be given the same choice as to the Alternate Consideration it receives upon any
conversion of the Debenture following such Fundamental Change. In the event of a
Fundamental Change, the Company or the successor or purchasing entity, as the
case may be, shall execute with the Holder a written agreement providing that:

      (a)

the Debenture shall thereafter entitle the Holder to purchase the Alternate
Consideration; and

      (b)

in the case of any such successor or purchasing entity, upon such consolidation,
merger, statutory exchange, combination, sale or conveyance, such successor or
purchasing entity shall be jointly and severally liable with the Company for the
performance of all of the Company’s obligations under the Debenture and the
Private Placement Agreement.


--------------------------------------------------------------------------------

- 5 -

4.9

If, in the case of any Fundamental Change, the Alternate Consideration includes
shares, other securities, other property or assets of an entity other than the
Company or any such successor or purchasing entity, as the case may be, then
such written agreement shall also be executed by such other entity and shall
contain such additional provisions to protect the interests of the Holder as the
board of directors of the Company shall reasonably consider necessary by reason
of the foregoing. At the Holder’s request, any successor to the Company or
surviving entity in such Fundamental Change shall issue to the Holder a new
debenture consistent with the foregoing provisions and evidencing the Holder’s
right to convert such new debenture into Alternate Consideration. Any agreement
pursuant to which a Fundamental Change is effected shall include terms requiring
any such successor or surviving entity to comply with the provisions of this
Section 4 and insuring that the Debenture (or any such replacement security)
will be similarly adjusted upon any subsequent transaction analogous to a
Fundamental Change.

      4.10

The Company covenants that it will at all times keep available out of its
authorized and unissued Shares, a number of Shares that is sufficient for the
purpose of issuance upon conversion of all or any part of the Principal then
outstanding and upon exercise of the Interest Warrant. The Company covenants
that all Shares that shall be so issuable shall, upon issue, be duly and validly
authorized and issued as fully paid and non-assessable.

      4.11

No fractional Shares shall be issued upon conversion of all or any part of the
Principal under the Debenture. All Shares (including fractions thereof) issuable
upon conversion of all or any part of the Principal shall be aggregated for
purposes of determining whether the conversion would result in the issuance of
any fraction of a Share. If, after the aforementioned aggregation, the
conversion would result in the issuance of any fraction of a Share, the Company
shall, in lieu of issuing any fraction of a Share, pay cash equal to the product
of such fraction multiplied by the fair market value per Share on the date of
the conversion (as reported by the Exchange or any other national securities
exchange on which the Shares are then listed for trading, or if none, the most
recently reported “over the counter” trade price or if none, as determined in
good faith by the board of directors of the Company).

      4.12

In each case of an adjustment or readjustment of the Conversion Price for the
number of Conversion Shares issuable upon conversion of all or any part of the
Principal then outstanding under the Debenture, the Company, at its own expense,
shall cause its Chief Financial Officer or other officer as directed by the
board of directors of the Company to compute such adjustment or readjustment in
accordance with the provisions hereof and prepare a certificate showing such
adjustment or readjustment, and shall deliver such certificate to the Holder.
The certificate shall set forth such adjustment or readjustment, showing in
reasonable detail the facts upon which such adjustment or readjustment is based.
No adjustment in the Conversion Price shall be required to be made unless it
would result in an increase or decrease of at least one cent, but any
adjustments not made because of this sentence shall be carried forward and taken
into account in any subsequent adjustment otherwise required hereunder.

      5.

Events of Default

      5.1

The occurrence of any of the following shall constitute an “Event of Default”
under the Debenture:

      (a)

the Company not complying with the payment and conversion proceedings and
obligations set forth in Sections 3 and 4 of this Debenture and/or failing to
pay any Principal on the due date hereunder and such failure continuing for ten
(10) Business Days after written notice thereof is delivered to the Company;


--------------------------------------------------------------------------------

- 6 -

(b)

the Company failing to observe or perform any other covenant or agreement
contained in the Debenture or the Private Placement Agreement which failure is
not cured, if possible to cure, within thirty (30) calendar days after notice of
such default is sent by the Holder to the Company;

      (c)

the Company (i) applying for or consenting to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) being unable, or admitting in writing its inability, to pay
its debts generally as they mature or become due, (iii) making a general
assignment for the benefit of its or any of its creditors or making a proposal
or otherwise taking advantage of any provisions for relief under any bankruptcy
legislation in any jurisdiction, (iv) being dissolved or liquidated in full or
in part, (v) commencing a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consenting to any such relief or to the appointment of or taking possession
of its property by any official in an involuntary case or other proceeding
commenced against it, or (vi) taking any action for the purpose of effecting any
of the foregoing; and

      (d)

proceedings for the appointment of a receiver, manager or receiver-manager,
trustee, liquidator or custodian of the Company or of all or a substantial part
of the property thereof, or an involuntary case or other proceedings seeking
liquidation, reorganization or other relief with respect to the Company or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect being commenced and an order for relief entered or such
proceeding is not dismissed or discharged within thirty (30) days of
commencement.

      5.2

Upon the occurrence or existence of any Event of Default and following the
expiry of any applicable grace periods and at any time thereafter during the
continuance of such Event of Default, the Holder may, by written notice to the
Company, declare all outstanding amounts payable by the Company hereunder to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. Upon the occurrence or existence of any
Event of Default described in subsection 5.1(c) hereof, immediately and without
notice, all outstanding amounts payable by the Company hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest, notice of dishonour or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding. The Company hereby waives: (a) marshaling of assets and
liabilities; (b) sale in inverse order of alienation; (c) notice of acceptance;
and (d) all rights the Company may have under any applicable suretyship law. In
addition to the foregoing remedies, upon the occurrence or existence of any
Event of Default, the Holder may exercise any other right, power or remedy
permitted to it by law, either by suit in equity or by action at law, or both.

      6.

Notices

      6.1

Any notice required or permitted to be given to the Company or the Holder will
be in writing and may be delivered by courier, by hand or given by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy to the address of the party set forth below or such
other address as such party may specify by notice in writing to the other party,
and any such notice will be deemed to have been given and received by the party
to whom it was addressed if by facsimile or other electronic communication, on
the date sent, or, if delivered, on delivery:


--------------------------------------------------------------------------------

- 7 -

  To the Holder at:                              Utrechseweg 323, 3818 EK      
               Amersfoort, The Neterlands                      Attention: Dr.
Victor E. Bletterman     Chairman of the Board                      Telephone:
+31334614900                      email: bureau@bletint.nl:vbvagobel@gmail.com  
                         With a copy, which shall not constitute notice, to:    
                       Mr. G. L. Bhikha                        40 Bath Avenue,
Corner of Arnold, Rosebank                      Johannesburg 2196              
         Republic of South Africa                      Telephone: +27 (011) 250
6900                      email: bhika@icon.co.za         To the Company at:    
                         Bahnhofstrasse 9, Postfach 155                      CH
– 6341 Baar                        Switzerland                        Attention:
Heinz J. Scholz and Peter-Mark Vogel                      Telephone: +41 44 718
1030                      email: hjs@mnppetroleum.com    
mvogel@mnppetroleum.com                            With a copy, which shall not
constitute notice, to:                            Clark Wilson LLP              
         Barristers and Solicitors                      900-885 West Georgia
Street                      Vancouver, BC V6C 3H1                    
 Attention: Ethan P. Minsky                      Telephone: 604 643-3151        
             email: epm@cwilson.com


7.

Exchange or Replacement of Debenture

    7.1

The Holder may, at its option, in person or by duly authorized attorney-in-fact,
surrender the Debenture for exchange at the principal business office of the
Company and receive in exchange therefor a new Debenture in the same Principal
amount as the unpaid Principal balance of the Debenture, such new Debenture to
be dated as of the date of the Debenture and to be in such Principal amount as
remains unpaid and payable at the time it is issued.

    7.2

Upon receipt by the Company of evidence satisfactory to it of the loss, theft,
destruction, or mutilation of the Debenture and (in the case of loss, theft or
destruction) of an indemnity reasonably satisfactory to it, and upon surrender
and cancellation of the Debenture, if mutilated, the Company will deliver a new
Debenture of like tenor in lieu of the Debenture. Any Debenture delivered in
accordance with the provisions of this Section 7.2 shall be dated as of the date
of the Debenture.


--------------------------------------------------------------------------------

- 8 -

8.

Settling Disputes; Governing Law

    8.1

If any dispute, claim, question or difference arises with respect to this
Debenture or its performance, enforcement, breach, termination or validity (a
“Dispute”), the Company and the Holder will use their reasonable efforts to
attempt to settle the Dispute.

    8.2

Except as is expressly provided in this Debenture, if the Parties do not reach a
solution pursuant to Section 8.1 within a period of 15 Business Days following
the first notice of the Dispute by any party to the other, then upon written
notice by any party to the other, the Dispute shall be finally settled by
arbitration under the Rules of Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in accordance with said rules. The
arbitration shall take place in The Hague, Netherlands, unless the parties
mutually agree to have the arbitration held elsewhere, and the arbitration
proceedings will be conducted in English.

    8.3

All questions concerning the construction, validity, enforcement and
interpretation of the Debenture shall be governed by and construed and enforced
in accordance with the laws of the province of British Columbia and the federal
laws of Canada applicable therein, without regard to the principles of conflicts
of law thereof.

    9.

Waivers

    9.1

The Company hereby waives presentment, demand for payment, notice of dishonour,
notice of protest and all other notices or demands in connection with the
delivery, acceptance, performance or default of the Debenture. No delay by the
Holder in exercising any power or right hereunder shall operate as a waiver of
any power or right, nor shall any single or partial exercise of any power or
right preclude other or further exercise thereof, or the exercise thereof, or
the exercise of any other power or right hereunder or otherwise; and no waiver
whatsoever or modification of the terms hereof shall be valid unless set forth
in writing by the Holder and then only to the extent set forth therein.

    10.

Amendments

    10.1

Subject to the provisions of the Private Placement Agreement, the Debenture may
not be amended without the express written consent of both the Company and the
Holder.

    11.

Severability

    11.1

If any provision of the Debenture is invalid, illegal or unenforceable, the
balance of the Debenture shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances.

    12.

Next Business Day

    12.1

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

    13.

Time of the Essence

    13.1

Time will be of the essence of the Debenture.


--------------------------------------------------------------------------------

- 9 -

IN WITNESS WHEREOF, the Company has caused the Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.

MNP PETROLEUM CORPORATION

Per:     Authorized Signatory  


--------------------------------------------------------------------------------

- 10 -

APPENDIX A

CONVERSION NOTICE

STICHTING VB VAGOBEL, a financial holding company formed pursuant to the laws of
the Netherlands (the “Company”) hereby irrevocably elects to convert principal
due under the Debenture issued by MNP PETROEUM CORPORATION on <>, 2015, into
Conversion Shares according to the terms and conditions of the Debenture, as of
the date written below. Capitalized terms used herein and not otherwise defined
shall have the meanings set out in the Debenture.

Amount of Foreign Law Loan Payment   Received:       Conversion Date:      
Conversion Price: US$0.70     Aggregate amount of Principal to be   converted:
US$     Number of Conversion Shares   to be issued:       Balance of Principal
unconverted:     US$ The Conversion Shares will be registered to:      
Stichting VB Vagobel   Utrechseweg 323, 3818 EK   Amersfoort, The Neterlands    
          Signature of the Holder:                  


--------------------------------------------------------------------------------

SCHEDULE B-5
FORM OF SECOND DEBENTURE

See attached.

--------------------------------------------------------------------------------

“THIS CONVERTIBLE DEBENTURE IS NOT TRANSFERABLE.”

THE SECURITY REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NEITHER THE SECURITY REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THIS
SECURITY IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS AND UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED
STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY AND
THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE SHALL NOT TRADE SUCH
SECURITIES BEFORE <>, 2015. [INSERT THE DATE THAT IS FOUR MONTHS AND ONE DAY
FOLLOWING THE DATE THE DEBENTURE IS ISSUED]

Issue Date: <>, 2015

Conversion Price (subject to adjustment as contemplated herein): US$0.70 per
Conversion Share

UNSECURED NON-TRANSFERABLE CONVERTIBLE DEBENTURE

FOR VALUE RECEIVED, MNP PETROLEUM CORPORATION (the “Company”) promises to pay to
STICHTING VB VAGOBEL (the “Holder”), the Principal (as defined below) of
TWENTY-FIVE MILLION AND/00 Dollars ($25,000,000) in lawful currency of the
United States on or before the fifth anniversary of the Issue Date (the
“Maturity Date”), subject to the terms and conditions hereof and to pay interest
("Interest") on any outstanding Principal at the applicable Interest Rate (as
defined below) from the Issue Date until the same becomes due and payable,
whether upon the Maturity Date, or acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof.

This Debenture is subject to the following additional terms and conditions:

1.

Definitions

      1.1

For the purposes hereof, in addition to the terms defined elsewhere in this
Debenture: (i) capitalized terms not otherwise defined herein have the meanings
given to such terms in the Private Placement Agreement (as defined herein), and
(ii) the following terms shall have the following meanings:

      (a)

“Business Day” means any day, other than a Saturday or Sunday, or a day on which
banking institutions in Baar, Switzerland or Amersfoort, the Netherlands are
authorized or required by law or other government action to close;


--------------------------------------------------------------------------------

- 2 -

  (b)

“Cash Interest” means one third of the Interest payable on any Interest Payment
Date, which shall be paid or payable in cash;

        (c)

“Common Shares” means common shares in the capital of the Company and shares of
any other class into which Common Shares may hereafter be reclassified or
changed;

        (d)

“Conversion Date” has the meaning set forth in Section 4.3 hereof;

        (e)

“Conversion Price” means $0.70;

        (f)

“Conversion Shares” means the Shares to be issued upon conversion, from
time-to-time, of any portion of the Principal;

        (g)

“Debenture” means this unsecured non-transferable convertible debenture and all
of the terms and conditions pursuant to which it is issued;

        (h)

“Exchange” means the TSX Venture Exchange;

        (i)

“Exchange Policy 1.1” means Policy 1.1 – Interpretation of the Exchange;

        (j)

“Interest Date” means each anniversary of the Issue Date during the Term, and
includes the Maturity Date;

        (k)

“Interest Payment Date” means the date that is 30 calendar days after each
Interest Date;

        (l)

“Interest Rate” means three percent (3%) per annum;

        (m)

“Interest Shares” means Shares issued pursuant to exercise of the Interest
Warrant in order to pay Interest;

        (n)

“Interest Warrant” means the Common Share Purchase Warrant issued on the fifth
Business Day following the Shareholder Approval Date pursuant to which Interest
Shares may be issued from time-to-time;

        (o)

“Issue Date” means <>, 2015; [INSERT THE DATE THAT IS FOUR MONTHS AFTER THE
SHAREHOLDER APPROVAL DATE]

        (p)

“Maturity Date” has the meaning attributed to it on the first page of this
Convertible Debenture;

        (q)

“Person” means a corporation, association, partnership, organization, business,
individual, government or political subdivision thereof;

        (r)

“Principal” means the amount of Principal as may be due and owing by the Company
to the Holder from time to time under the Debenture;

        (s)

“Private Placement Agreement” means the Private Placement Agreement dated
November 29, 2014, between the Company and the Holder pursuant to which the
Holder agreed to purchase the Debenture and other securities;

        (t)

“Shares” means Common Shares;


--------------------------------------------------------------------------------

- 3 -

  (u)

“Trading Day” means a day on which the Shares are traded on the Exchange or
other trading market on which the Shares are then listed or quoted, provided
that, in the event that the Shares are not listed or quoted, then Trading Day
shall mean a Business Day;

        (v)

“U.S. Currency” means the lawful currency of the United States of America;


1.2

Unless otherwise provided, all dollar amounts referred to in the Debenture are
in U.S. Currency.

    2.

Private Placement Agreement

    2.1

This Debenture has been issued pursuant to the Private Placement Agreement, is
subject in all respects to the terms of the Private Placement Agreement, and
incorporates the terms of the Private Placement Agreement to the extent that
they do not conflict with the terms of the Debenture. To the extent of any such
conflict, the terms of this Debenture shall prevail and be paramount. No right,
title or interest of the Holder in this Debenture may be transferred or assigned
without the prior written consent of the Company, which the Company may grant or
withhold in its sole and absolute discretion.

    3.

Interest

    3.1

Interest on outstanding Principal shall accrue at the Interest Rate beginning on
the Issue Date, shall be computed on the basis of a 360-day year and twelve
30-day months, and shall be payable annually on each Interest Payment Date.
One-third of the Interest due on any Interest Payment Date shall be paid in the
form of Cash Interest and two-thirds shall be paid in the form of Interest
Shares pursuant to exercise of the Interest Warrant.

    3.2

Interest Shares shall be issued through exercise of the Interest Warrant. The
number of Interest Shares to be issued upon exercise of the Interest Warrant
shall be determined by dividing the amount of Interest accrued and unpaid on
each Interest Date by the Interest Warrant Exercise Price of $0.70.

    4.

Conversion

    4.1

The Company shall pay all or any part of the Principal due under the Debenture
at any time on or before the Maturity Date, without penalty or prepayment
premium, by way of conversions pursuant to the provision of this Section 4.
Conversions prior to the Maturity Date shall be at the option of the Holder,
subject to the terms of this Debenture. All Principal that remains outstanding
on the Maturity Date shall be automatically converted on the Maturity Date.

    4.2

At any time and from time-to-time after the Issue Date and until the Maturity
Date, the Holder shall be entitled to convert some or all of the outstanding
Principal into Conversion Shares at the Conversion Price. In order to effect
such a conversion, the Holder shall deliver to the Company an executed
Conversion Notice in the form attached hereto as Appendix “A” (each a
“Conversion Notice”). A Conversion Notice received by the Company after 4:00
p.m. (in Baar, Switzerland) on any Business Day, or at any time on any day that
is not a Business Day, shall be deemed to have been received by the Company on
the following Business Day. No Conversion Notice shall be required for the
automatic conversion of Principal that is outstanding on the Maturity Date.

    4.3

The Company shall effect conversions within five (5) Business Days after receipt
of any Conversion Notice or the Maturity Date, as applicable. The Holder shall
not be required to physically surrender the Debenture to the Company unless and
until the entire Principal has been converted in the manner specified in this
Section 4.3.


--------------------------------------------------------------------------------

- 4 -

4.4

Any conversions hereunder shall have the effect of reducing the outstanding
Principal in an amount equal to the amount of Principal being converted. The
Company shall maintain records showing all Principal converted, the date of such
conversions and the outstanding balance of the Principal remaining.

      4.5

The Holder, by acceptance of the Debenture, acknowledges and agrees that,
following each conversion of any portion of Principal, the unpaid and
unconverted Principal will be decreased by the dollar amount of the product of
the number of Conversion Shares issued upon conversion and the Conversion Price.

      4.6

Not later than ten (10) Business Days after any Conversion Date, the Company
will deliver to the Holder certificates representing the number of Conversion
Shares being issued, which certificates shall bear such restrictive legends and
trading restrictions as are required by applicable law, the Private Placement
Agreement and by the Exchange.

      4.7

If at any time or from time to time while any Principal is still outstanding,
the Company shall effect a subdivision or consolidation of the issued and
outstanding Shares, the Conversion Price in effect immediately before the
subdivision shall be proportionately decreased, and, conversely, the Conversion
Price in effect immediately before a consolidation shall be proportionately
increased. Any adjustment under this Section 4.7 shall become effective at the
close of business on the date the subdivision or consolidation becomes
effective.

      4.8

If at any time while the Debenture is outstanding, (i) the Company effects any
merger or combination of the Company with or into another entity, (ii) the
Company effects any sale of all or substantially all of its assets in one or
more transactions, (iii) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Shares are
permitted to tender or exchange their Shares for other securities, cash or
property, or (iv) the Company effects any reclassification or recapitalization
of the Shares or any compulsory share exchange pursuant to which the Shares are
effectively converted into or exchanged for other securities, cash or property
(other than a subdivision, consolidation or dividend provided for elsewhere in
this Section 5) (in any such case, a “Fundamental Change”), then, upon any
subsequent conversion of the Debenture, the Holder shall have the right to
receive, for each Conversion Share that would have been issuable upon such
conversion absent such Fundamental Change, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Change if it had been, immediately prior to such
Fundamental Change, the holder of one Conversion Share (the “Alternate
Consideration”). If holders of Shares are given any choice as to the securities,
cash or property to be received in a Fundamental Change, then the Holder shall
be given the same choice as to the Alternate Consideration it receives upon any
conversion of the Debenture following such Fundamental Change. In the event of a
Fundamental Change, the Company or the successor or purchasing entity, as the
case may be, shall execute with the Holder a written agreement providing that:

      (a)

the Debenture shall thereafter entitle the Holder to purchase the Alternate
Consideration; and

      (b)

in the case of any such successor or purchasing entity, upon such consolidation,
merger, statutory exchange, combination, sale or conveyance, such successor or
purchasing entity shall be jointly and severally liable with the Company for the
performance of all of the Company’s obligations under the Debenture and the
Private Placement Agreement.

      4.9

If, in the case of any Fundamental Change, the Alternate Consideration includes
shares, other securities, other property or assets of an entity other than the
Company or any such successor or purchasing entity, as the case may be, then
such written agreement shall also be executed by such other entity and shall
contain such additional provisions to protect the interests of the Holder as the
board of directors of the Company shall reasonably consider necessary by reason
of the foregoing. At the Holder’s request, any successor to the Company or
surviving entity in such Fundamental Change shall issue to the Holder a new
debenture consistent with the foregoing provisions and evidencing the Holder’s
right to convert such new debenture into Alternate Consideration. Any agreement
pursuant to which a Fundamental Change is effected shall include terms requiring
any such successor or surviving entity to comply with the provisions of this
Section 4 and insuring that the Debenture (or any such replacement security)
will be similarly adjusted upon any subsequent transaction analogous to a
Fundamental Change.


--------------------------------------------------------------------------------

- 5 -

4.10

The Company covenants that it will at all times keep available out of its
authorized and unissued Shares, a number of Shares that is sufficient for the
purpose of issuance upon conversion of all or any part of the Principal then
outstanding and upon exercise of the Interest Warrant. The Company covenants
that all Shares that shall be so issuable shall, upon issue, be duly and validly
authorized and issued as fully paid and non-assessable.

      4.11

No fractional Shares shall be issued upon conversion of all or any part of the
Principal under the Debenture. All Shares (including fractions thereof) issuable
upon conversion of all or any part of the Principal shall be aggregated for
purposes of determining whether the conversion would result in the issuance of
any fraction of a Share. If, after the aforementioned aggregation, the
conversion would result in the issuance of any fraction of a Share, the Company
shall, in lieu of issuing any fraction of a Share, pay cash equal to the product
of such fraction multiplied by the fair market value per Share on the date of
the conversion (as reported by the Exchange or any other national securities
exchange on which the Shares are then listed for trading, or if none, the most
recently reported “over the counter” trade price or if none, as determined in
good faith by the board of directors of the Company).

      4.12

In each case of an adjustment or readjustment of the Conversion Price for the
number of Conversion Shares issuable upon conversion of all or any part of the
Principal then outstanding under the Debenture, the Company, at its own expense,
shall cause its Chief Financial Officer or other officer as directed by the
board of directors of the Company to compute such adjustment or readjustment in
accordance with the provisions hereof and prepare a certificate showing such
adjustment or readjustment, and shall deliver such certificate to the Holder.
The certificate shall set forth such adjustment or readjustment, showing in
reasonable detail the facts upon which such adjustment or readjustment is based.
No adjustment in the Conversion Price shall be required to be made unless it
would result in an increase or decrease of at least one cent, but any
adjustments not made because of this sentence shall be carried forward and taken
into account in any subsequent adjustment otherwise required hereunder.

      5.

Events of Default

      5.1

The occurrence of any of the following shall constitute an “Event of Default”
under the Debenture:

      (a)

the Company not complying with the payment and conversion proceedings and
obligations set forth in Sections 3 and 4 of this Debenture and/or failing to
pay any Principal on the due date hereunder and such failure continuing for ten
(10) Business Days after written notice thereof is delivered to the Company;

      (b)

the Company failing to observe or perform any other covenant or agreement
contained in the Debenture or the Private Placement Agreement which failure is
not cured, if possible to cure, within thirty (30) calendar days after notice of
such default is sent by the Holder to the Company;


--------------------------------------------------------------------------------

- 6 -

  (c)

the Company (i) applying for or consenting to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) being unable, or admitting in writing its inability, to pay
its debts generally as they mature or become due, (iii) making a general
assignment for the benefit of its or any of its creditors or making a proposal
or otherwise taking advantage of any provisions for relief under any bankruptcy
legislation in any jurisdiction, (iv) being dissolved or liquidated in full or
in part, (v) commencing a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consenting to any such relief or to the appointment of or taking possession
of its property by any official in an involuntary case or other proceeding
commenced against it, or (vi) taking any action for the purpose of effecting any
of the foregoing; and

        (d)

proceedings for the appointment of a receiver, manager or receiver-manager,
trustee, liquidator or custodian of the Company or of all or a substantial part
of the property thereof, or an involuntary case or other proceedings seeking
liquidation, reorganization or other relief with respect to the Company or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect being commenced and an order for relief entered or such
proceeding is not dismissed or discharged within thirty (30) days of
commencement.


5.2

Upon the occurrence or existence of any Event of Default and following the
expiry of any applicable grace periods and at any time thereafter during the
continuance of such Event of Default, the Holder may, by written notice to the
Company, declare all outstanding amounts payable by the Company hereunder to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. Upon the occurrence or existence of any
Event of Default described in subsection 5.1(c) hereof, immediately and without
notice, all outstanding amounts payable by the Company hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest, notice of dishonour or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding. The Company hereby waives: (a) marshaling of assets and
liabilities; (b) sale in inverse order of alienation; (c) notice of acceptance;
and (d) all rights the Company may have under any applicable suretyship law. In
addition to the foregoing remedies, upon the occurrence or existence of any
Event of Default, the Holder may exercise any other right, power or remedy
permitted to it by law, either by suit in equity or by action at law, or both.

    6.

Notices

    6.1

Any notice required or permitted to be given to the Company or the Holder will
be in writing and may be delivered by courier, by hand or given by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy to the address of the party set forth below or such
other address as such party may specify by notice in writing to the other party,
and any such notice will be deemed to have been given and received by the party
to whom it was addressed if by facsimile or other electronic communication, on
the date sent, or, if delivered, on delivery:


--------------------------------------------------------------------------------

- 7 -

  To the Holder at:                              Utrechseweg 323, 3818 EK      
               Amersfoort, The Neterlands                      Attention: Dr.
Victor E. Bletterman     Chairman of the Board                      Telephone:
+31334614900                      email: bureau@bletint.nl:vbvagobel@gmail.com  
                         With a copy, which shall not constitute notice, to:    
                       Mr. G. L. Bhikha                        40 Bath Avenue,
Corner of Arnold, Rosebank                      Johannesburg 2196              
         Republic of South Africa                      Telephone: +27 (011) 250
6900                      email: bhika@icon.co.za         To the Company at:    
                         Bahnhofstrasse 9, Postfach 155                      CH
– 6341 Baar                        Switzerland                        Attention:
Heinz J. Scholz and Peter-Mark Vogel                      Telephone: +41 44 718
1030                      email: hjs@mnppetroleum.com    
mvogel@mnppetroleum.com                            With a copy, which shall not
constitute notice, to:                            Clark Wilson LLP              
         Barristers and Solicitors                      900-885 West Georgia
Street                      Vancouver, BC V6C 3H1                    
 Attention: Ethan P. Minsky                      Telephone: 604 643-3151        
             email: epm@cwilson.com


7.

Exchange or Replacement of Debenture

    7.1

The Holder may, at its option, in person or by duly authorized attorney-in-fact,
surrender the Debenture for exchange at the principal business office of the
Company and receive in exchange therefor a new Debenture in the same Principal
amount as the unpaid Principal balance of the Debenture, such new Debenture to
be dated as of the date of the Debenture and to be in such Principal amount as
remains unpaid and payable at the time it is issued.

    7.2

Upon receipt by the Company of evidence satisfactory to it of the loss, theft,
destruction, or mutilation of the Debenture and (in the case of loss, theft or
destruction) of an indemnity reasonably satisfactory to it, and upon surrender
and cancellation of the Debenture, if mutilated, the Company will deliver a new
Debenture of like tenor in lieu of the Debenture. Any Debenture delivered in
accordance with the provisions of this Section 7.2 shall be dated as of the date
of the Debenture.


--------------------------------------------------------------------------------

- 8 -

8.

Settling Disputes; Governing Law

    8.1

If any dispute, claim, question or difference arises with respect to this
Debenture or its performance, enforcement, breach, termination or validity (a
“Dispute”), the Company and the Holder will use their reasonable efforts to
attempt to settle the Dispute.

    8.2

Except as is expressly provided in this Debenture, if the Parties do not reach a
solution pursuant to Section 8.1 within a period of 15 Business Days following
the first notice of the Dispute by any party to the other, then upon written
notice by any party to the other, the Dispute shall be finally settled by
arbitration under the Rules of Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in accordance with said rules. The
arbitration shall take place in The Hague, Netherlands, unless the parties
mutually agree to have the arbitration held elsewhere, and the arbitration
proceedings will be conducted in English.

    8.3

All questions concerning the construction, validity, enforcement and
interpretation of the Debenture shall be governed by and construed and enforced
in accordance with the laws of the province of British Columbia and the federal
laws of Canada applicable therein, without regard to the principles of conflicts
of law thereof.

    9.

Waivers

    9.1

The Company hereby waives presentment, demand for payment, notice of dishonour,
notice of protest and all other notices or demands in connection with the
delivery, acceptance, performance or default of the Debenture. No delay by the
Holder in exercising any power or right hereunder shall operate as a waiver of
any power or right, nor shall any single or partial exercise of any power or
right preclude other or further exercise thereof, or the exercise thereof, or
the exercise of any other power or right hereunder or otherwise; and no waiver
whatsoever or modification of the terms hereof shall be valid unless set forth
in writing by the Holder and then only to the extent set forth therein.

    10.

Amendments

    10.1

Subject to the provisions of the Private Placement Agreement, the Debenture may
not be amended without the express written consent of both the Company and the
Holder.

    11.

Severability

    11.1

If any provision of the Debenture is invalid, illegal or unenforceable, the
balance of the Debenture shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances.

    12.

Next Business Day

    12.1

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

    13.

Time of the Essence

    13.1

Time will be of the essence of the Debenture.


--------------------------------------------------------------------------------

- 9 -

IN WITNESS WHEREOF, the Company has caused the Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.

MNP PETROLEUM CORPORATION

Per:     Authorized Signatory  


--------------------------------------------------------------------------------

- 10 -

APPENDIX A

CONVERSION NOTICE

STICHTING VB VAGOBEL, a financial holding company formed pursuant to the laws of
the Netherlands (the “Company”) hereby irrevocably elects to convert principal
due under the Debenture issued by MNP PETROEUM CORPORATION on <>, 2015, into
Conversion Shares according to the terms and conditions of the Debenture, as of
the date written below. Capitalized terms used herein and not otherwise defined
shall have the meanings set out in the Debenture. [Replace the bulleted date
with the date of the Second Debenture, which is to be four months after the
Shareholder Approval Date]

Amount of Foreign Law Loan Payment   Received:       Conversion Date:      
Conversion Price: US$0.70     Aggregate amount of Principal to be   converted:
US$     Number of Conversion Shares   to be issued:       Balance of Principal
unconverted: US$     The Conversion Shares will be registered to:      
Stichting VB Vagobel   Utrechseweg 323, 3818 EK   Amersfoort, The Neterlands    
          Signature of the Holder:                  


--------------------------------------------------------------------------------

SCHEDULE C
REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

Except as set forth in the Corporation Disclosure Letter:

Corporate Matters

1.

The Corporation is duly and validly incorporated, existing and in good standing
under the Laws of the State of Nevada and has the corporate power to own and
operate its property, carry on its business and enter into and perform its
obligations under this Agreement.

      2.

The execution, delivery and performance by the Corporation of this Agreement
have been duly authorized by all necessary corporate action on the part of the
Corporation.

      3.

The execution, delivery and performance by the Corporation of this Agreement:

      (a)

do not and will not (or would not with the giving of notice, the lapse of time
or the happening of any other event or condition) constitute or result in a
violation or breach of, or conflict with, or allow any Person to exercise any
rights under, any of the terms or provisions of its constating documents or
by-laws;

      (b)

do not and will not (or would not with the giving of notice, the lapse of time
or the happening or any other event or condition) constitute or result in a
breach or violation of, or conflict with or allow any Person to exercise any
rights under, any of the terms or provisions of any Contract, lease or
instrument to which the Corporation is a party or pursuant to which any of its
assets or property may be affected;

      (c)

do not and will not result in a breach of, or cause the termination or
revocation of, any Authorization held by the Corporation or necessary to the
operation of the Business; and

      (d)

do not and will not result in the violation of any Law, except where such
violation would not reasonably be expected to result in a Material Adverse
Effect on the Corporation.

      4.

This Agreement has been duly executed and delivered by the Corporation and
constitutes the legal, valid and binding agreement of the Corporation
enforceable against it in accordance with its terms, subject to any limitation
under applicable laws relating to (i) bankruptcy, winding-up, insolvency,
arrangement, fraudulent preference and conveyance, assignment and preference and
other laws of general application affecting the enforcement of creditors'
rights, and (ii) the discretion that a court may exercise in the granting of
equitable remedies such as specific performance and injunction.


--------------------------------------------------------------------------------

- 2 -

5.

Except for (i) the approval of the Shareholders of the Shareholder Resolution at
the Shareholder Meeting; (ii) the approval of the Exchange, (iii) the filing of
exempt distribution reports; and (iv) the approvals, if any, required by any
Governmental Entity in the Netherlands, no filing with, notice to, or
Authorization of, any Governmental Entity is required on the part of the
Corporation as a condition to the lawful completion of the transactions
contemplated by this Agreement.

    6.

There is no requirement to obtain any consent, approval or waiver of a party
under any Contract that the Corporation is a party to, to the completion of the
transactions contemplated by this Agreement.

    7.

The authorized capital of the Corporation consists of 600,000,000 Common Shares,
each with a par value of $0.001. As at the date hereof (i) there are 172,592,292
Common Shares issued and outstanding, all of which are fully paid and
non-assessable, (ii) 12,400,000 Corporation Options outstanding; and (iii) at
the Effective Date, except for Corporation Option Shares issued after the date
hereof and prior to the completion of any of the transactions contemplated in
this Agreement, 172,592,292 Common Shares shall have been duly issued and shall
be outstanding as fully paid and non-assessable.

    8.

Except for the Purchaser’s rights under this Agreement and pursuant to
Corporation Options, no Person has any written or oral agreement, option or
warrant or any right or privilege (whether by Law, pre-emptive or contractual)
capable of becoming such for the purchase or acquisition from the Corporation of
any Common Shares or any securities convertible into Common Shares.

    9.

The Securities, when issued in accordance with the provisions of this Agreement,
shall be duly authorized.

    10.

The Corporate Records are, in all material respects, complete and accurate and
all corporate proceedings and actions reflected in the Corporate Records have
been conducted or taken in compliance with all applicable Laws and with the
articles and by-laws of the Corporation. Without limiting the generality of the
foregoing (i) the minute books contain complete and accurate minutes of all
meetings of the directors and shareholders held since incorporation; (ii) the
minute books contain all resolutions passed by the directors and shareholders
(and committees, if any) and all such resolutions were properly passed; and
(iii) the registers of directors and officers are complete and accurate and all
former and present directors and officers were properly elected or appointed, as
the case may be


--------------------------------------------------------------------------------

- 3 -

Securities Law Matters

11.

The Corporation has complied with Applicable Securities Laws in connection with
the offer, sale and issuance of the Securities.

    12.

The Corporation is currently in compliance with all Applicable Securities Laws
and the rules and requirements of the Exchange, including without limitation the
requirements to publicly disclose any material fact or material change as
required pursuant thereto, except where failing to be in compliance would not
reasonably be expected to result in a Material Adverse Effect on the
Corporation.

Matters Relating to Assets

13.

The Corporation and its subsidiaries own all of the properties and assets that
they purport to own, as reflected in the Public Record, including all the
properties and assets reflected as being owned by the Corporation and its
subsidiaries in their respective financial Books and Records, in each case free
and clear of all Liens.

    14.

No Person has any written or oral agreement, option, understanding or
commitment, or any right or privilege capable of becoming such for the purchase
or other acquisition from the Corporation of any of the Assets or any interest
therein.

Litigation

15.

There is no claim, grievance, action, proceeding or investigation pending or, to
the knowledge of the Corporation, threatened against or relating to the
Corporation or any of its subsidiaries or affecting any of their properties or
assets before any Governmental Entity that, if adversely determined, would
reasonably be expected to result in a Material Adverse Change. To the knowledge
of the Corporation, neither the Corporation, nor any of its subsidiaries is
subject to any outstanding order, writ, injunction or decree that has had or is
reasonably likely to result in a Material Adverse Change.

Title to Mineral Properties

16.

Each of the Corporation and its subsidiaries has good title (whether in fee
simple or equivalent or by means of a lease or other arrangement (collectively,
the “Corporation Mineral Rights”)), free and clear of any title defect, royalty
or encumbrance, to its mineral projects. To the best of the knowledge of the
Corporation, there are no conflicting mineral claims that could constitute a
material defect in the Corporation’s or its subsidiaries’ title to any of the
Corporation Mineral Rights. To the best of the knowledge of the Corporation,
there are no pending or threatened, suits, claims, actions, proceedings or
investigations of any nature affecting the Corporation Mineral Rights. Except as
may have been disclosed in the Public Record, neither the Corporation, any
subsidiary nor any other party has received notice from any Governmental Entity
or any other Person of any proposal or intention to withdraw, revoke, amend or
terminate any of the Corporation Mineral Rights or has any reason to believe
that any such withdrawal, revocation, amendment or termination is pending or
threatened or will occur in the future and all material obligations in respect
of the Corporation Mineral Rights have been complied with at all times, and no
action, claim, demand, dispute or liability in respect of the same is
outstanding or, to the knowledge of the Corporation, threatened.


--------------------------------------------------------------------------------

- 4 -

Compliance with Environmental Laws

17.

To the best of the knowledge of the Corporation, except as could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect on the Corporation (i) each of the Corporation and its
subsidiaries is not in violation of any applicable Law relating to pollution or
occupational health and safety, the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including
laws relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”); (ii) there
are no pending or threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, information requests, claims, Liens, notices of
non-compliance or violation, investigation or proceedings relating to any
Environmental Laws against the Corporation and its subsidiaries; and (iii) each
of the Corporation and its subsidiaries is not the subject of any international,
foreign, federal, provincial, municipal or private action, suit, litigation,
grievance, arbitration proceeding, governmental proceeding, investigation or
claim involving a demand for damages or other potential liability with respect
to violations of Environmental Laws.

Financial Statements

18.

The Corporation’s audited consolidated financial statements for the year ending
December 31, 2013 and its interim consolidated financial statements for the
period ending June 30, 2014, both as filed in the Electronic Data Gathering,
Analysis and Retrieval system (EDGAR), present a true and fair view of the
consolidated assets, liabilities, shareholders’ equity, results of operations
and cash-flows of the Corporation as of December 31, 2013 and as of June 30,
2014, respectively, under U.S. generally accepted accounting principles.


--------------------------------------------------------------------------------

- 5 -

19.

Since June 30, 2014, no Material Adverse Change has occurred, and no material
loss contingency has arisen for which a loss reserve should be established or
increased under U.S. generally accepted accounting principles.


--------------------------------------------------------------------------------

SCHEDULE D 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Corporate Matters

1.

The Purchaser is a corporation incorporated and existing under the laws of The
Netherlands and has the corporate power and authority to enter into and perform
its obligations under this Agreement.

    2.

The execution and delivery of, and performance by the Purchaser of, this
Agreement has been duly authorized by all necessary corporate action on the part
of the Purchaser.

    3.

The execution and delivery of, and performance by the Purchaser of, this
Agreement do not and will not result in the violation of any Law.

    4.

This Agreement has been duly executed and delivered by the Purchaser and
constitutes the legal, valid and binding agreement of the Purchaser, enforceable
against it in accordance with its terms, subject only to any limitation under
applicable laws relating to (i) bankruptcy, winding-up insolvency, arrangement,
fraudulent preference and conveyance, assignment and preference and other
similar laws of general application affecting creditors' rights, and (ii) the
discretion that a court may exercise in the granting of equitable remedies such
as specific performance and injunction.

Securities Law Matters

5.

The Purchaser acknowledges that:

      (a)

the Securities are being offered on a “private placement” basis and are listed
and quoted for trading on the facilities of the Exchange.

      (b)

none of the Securities have been or will be registered under the 1933 Act or
under any securities or “blue sky” laws of any state of the United States or any
Province of Canada and, unless so registered, may not be offered or sold in the
United States or Canada or, directly or indirectly, to U.S. Persons, as that
term is defined in Regulation S, except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration or prospectus requirements of the 1933 Act and applicable Canadian
securities Laws and in each case only in accordance with applicable state,
provincial and foreign securities laws;


--------------------------------------------------------------------------------

- 2 -

  (c)

the Corporation has not undertaken to, and will have no obligation to, register
any of the Securities under the 1933 Act or any other securities legislation;

        (d)

the decision to execute this Agreement and acquire the Securities agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Corporation and such
decision is based entirely upon a review of any public information which has
been filed by the Corporation in the Public Record;

        (e)

the Purchaser understands and agrees that the Corporation and others will rely
upon the truth and accuracy of the acknowledgements, representations,
warranties, covenants and agreements contained in this Agreement and agrees that
if any of such acknowledgements, representations and agreements are no longer
accurate or have been breached at any time between the Effective Date and the
Second Debenture Date, the Purchaser shall promptly notify the Corporation;

        (f)

there are risks associated with the purchase of the Securities, some of which
are more fully described in the Corporation’s periodic disclosure forming part
of the Public Record;

        (g)

the Purchaser and the Purchaser’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Corporation in connection with
the distribution of the Securities hereunder, and to obtain additional
information, to the extent possessed or obtainable without unreasonable effort
or expense, necessary to verify the accuracy of the information about the
Corporation;

        (h)

the books and records of the Corporation were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
Purchaser during reasonable business hours at its principal place of business,
and all documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Purchaser
and the Purchaser’s advisor(s);


6.

all of the information which the Purchaser has provided to the Corporation is
correct and complete as of the Effective Date and if there should be any change
in such information prior to the Second Debenture Date, the Purchaser will
immediately provide the Corporation with such information;

    7.

the Corporation is entitled to rely on the representations and warranties of the
Purchaser contained in this Agreement and the Purchaser will hold harmless the
Corporation from any loss or damage it may suffer as a result of the Purchaser’s
failure to correctly complete this Agreement;


--------------------------------------------------------------------------------

- 3 -

8.

the Purchaser has been advised to consult the Purchaser’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Corporation is not in any way responsible) for compliance
with:


  (b)

any applicable laws of the jurisdiction in which the Purchaser is resident in
connection with the distribution to the Purchaser hereunder, and

        (c)

applicable resale restrictions;


9.

The certificates representing the Initial Shares and any Common Shares issued
pursuant to the exercise of either of the Initial Warrant, the Second Warrant or
the Interest Warrant or the conversion of, prior to the expiration of the
applicable hold period with respect to, the First Debenture or the Second
Debenture or ownership statements issued under a direct registration system or
other electronic book-entry system, will bear legends in accordance with
Applicable Securities Laws substantially in the form of the following:

   

U.S. Legend:

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED IN
REGULATION S UNDER THE 1933 ACT) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS.

and:

Canadian Legend

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE º [NTD: INSERT THE DATE THAT IS 4 MONTHS AND A DAY
AFTER THE DISTRIBUTION DATE].”

--------------------------------------------------------------------------------

- 4 -

The certificates representing the Initial Warrant, the Interest Warrant, the
First Debenture and the Second Debenture will bear the following legends:

THIS CERTIFICATE AND THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE NOT
TRANSFERABLE.

THE SECURITY REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NEITHER THE SECURITY REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THIS
SECURITY IS CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED
STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY AND
THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE SHALL NOT TRADE SUCH
SECURITIES BEFORE [INSERT DATE THAT IS FOUR MONTHS AND ONE DAY FOLLOWING ISSUE
DATE].

10.

The Purchaser is at arm’s-length, within the meaning of the policies of the
Exchange, with the Corporation.


--------------------------------------------------------------------------------

- 5 -

11.

The Purchaser acknowledges that the Corporation is required to file a report of
exempt distribution with all applicable Securities Regulatory Authorities
containing personal information about the Purchaser.


--------------------------------------------------------------------------------

SCHEDULE E
CONDITIONS FOR THE BENEFIT OF THE PURCHASER

1.

Performance of Covenants. The Corporation shall have fulfilled or complied with
all covenants contained in this Agreement to be fulfilled or complied with by it
at or prior to the Effective Date, the Warrant Exercise Date, the First
Debenture Date and the Second Debenture Date, as applicable, and the Corporation
shall have executed and delivered a certificate of a senior officer to that
effect.

      2.

Exchange Approval. The Purchaser shall have been provided with evidence
satisfactory to it, acting reasonably, that the Exchange shall have approved the
issuance to the Purchaser of each of the Securities, as applicable.

      3.

Securities Laws. The issuance of the Securities is exempt from the prospectus
and registration requirements of Applicable Securities Laws.

      4.

Approvals. The Corporation shall have obtained all orders, permits, approvals,
waivers, consents, licenses or similar authorizations of Securities Regulatory
Authorities necessary to complete the sale of the Initial Shares, the Initial
Warrant and the Second Warrant on the Effective Date, the exercise of the
Initial Warrant and the Second Warrant on the Warrant Exercise Date, the sale of
the First Debenture on the First Debenture Date and the sale of the Second
Debenture on the Second Debenture Date, as applicable.

      5.

Deliveries. The Corporation shall have delivered or cause to be delivered to the
Purchaser at Closing the following in form and substance satisfactory to the
Purchaser:

      (a)

As applicable, copies of all resolutions of the Shareholders approving the
entering into and completion of the transactions contemplated by this Agreement;

      (b)

A certificate of status, compliance, good standing or like certificate with
respect to the Corporation issued by the appropriate Governmental Entity;

      6.

No Legal Action. No legal or regulatory acts or proceedings shall be pending or
threatened by any Person which would enjoin, restrict or prohibit the issuance,
sale or purchase of any of the Securities as contemplated hereby.


--------------------------------------------------------------------------------

SCHEDULE F
CONDITIONS FOR THE BENEFIT OF THE CORPORATION

1.

Performance of Covenants. The Purchaser shall have fulfilled or complied with
all covenants contained in this Agreement to be fulfilled or complied with by it
at or prior to Effective Date, the Warrant Exercise Date, the First Debenture
Date and the Second Debenture Date, as applicable, and the Purchaser shall have
executed and delivered a certificate of a senior officer to that effect.

    2.

Securities Laws. The issuance of the Securities is exempt from the prospectus
and registration requirements of Applicable Securities Laws.

    3.

Approvals. The Corporation shall have obtained all orders, permits, approvals,
waivers, consents, licenses or similar authorizations of Securities Regulatory
Authorities necessary to complete the sale of the Initial Shares, the Initial
Warrant and the Second Warrant on the Effective Date, the exercise of the
Initial Warrant and the Second Warrant on the Warrant Exercise Date, the sale of
the First Debenture on the First Debenture Date and the sale of the Second
Debenture on the Second Debenture Date, as applicable.

    4.

No Legal Action. No legal or regulatory acts or proceedings shall be pending or
threatened by any Person which would enjoin, restrict or prohibit the issuance,
sale or purchase of any of the Securities as contemplated hereby.


--------------------------------------------------------------------------------